18-13243-jlg       Doc 79      Filed 11/08/19       Entered 11/08/19 22:42:52             Main Document
                                                   Pg 1 of 46


[The Debtor in this case is a small business. As a result, the Debtor is permitted to
distribute and has distributed this disclosure statement before its final approval by the
court. If an objection to this disclosure statement is filed by a party in interest, final
approval of this disclosure statement will be considered at or before the hearing on
confirmation of the Plan.]




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
In re:                                    :
                                          :                          Chapter 11
                               1
UNLOCKD MEDIA, INC., ​et al.​,            :
                                          :                          Case No. 18-13243(JLG)
                                 Debtors. :
                                          :                          (Jointly Administered)
-------------------------------------x

                      SMALL BUSINESS DEBTORS’ COMBINED PLAN
                     OF LIQUIDATION AND DISCLOSURE STATEMENT



MAYERSON & HARTHEIMER, PLLC
845 Third Avenue, 11​th​ floor
New York, NY 10022
(646) 778-4380
Sandra E. Mayerson, Esq.
David H. Hartheimer, Esq.

Counsel for Debtors and
Debtors-in-Possession


Dated: November 8, 2019




1
 The Debtors in these chapter 11 cases, along with the last four numbers of each Debtor’s taxpayer identification
number are: Unlockd Media, Inc., Tax ID No. XX-XX 2901 and Unlockd Operations US Inc., Tax ID No. XX-
XX0878.
18-13243-jlg    Doc 79     Filed 11/08/19    Entered 11/08/19 22:42:52         Main Document
                                            Pg 2 of 46


                  SMALL BUSINESS DEBTORS’ COMBINED PLAN OF

                    LIQUIDATION AND DISCLOSURE STATEMENT


This Combined Plan of Liquidation and Disclosure Statement is presented to you to
inform you of the proposed Plan for liquidating the assets of Unlockd Media, Inc., and Unlockd
Operations US Inc., which are being combined into one entity pursuant to this Plan,
 and to seek your vote to accept the Plan.

You are encouraged to carefully review the full text of this document, including all
exhibits and attachments, before deciding how to vote on the Plan.

IN ADDITION TO CASTING YOUR VOTE TO ACCEPT OR REJECT THE
PLAN, YOU MAY OBJECT TO THE ADEQUACY OF THE DISCLOSURES
MADE IN THIS DOCUMENT, OR YOU MAY OBJECT TO THE TERMS OF
THE PROPOSED PLAN. IF YOU WISH TO OBJECT TO THE ADEQUACY OF
THE DISCLOSURES OR TO THE TERMS OF THE PROPOSED PLAN, YOU
MUST DO SO BY [Objection Date/time].

YOUR BALLOT STATING HOW YOU ARE VOTING ON THE PLAN MUST BE
RETURNED BY [Close of Vote Date]. THE BALLOT MUST BE MAILED TO THE
FOLLOWING ADDRESS: Mayerson & Hartheimer, 845 3​rd​ Ave., 11​th​ floor, New York,
NY 10022. Any ballot received after 5 PM, prevailing Eastern time, on [Close of Vote Date]
will not be counted as a vote on the Plan.

A HEARING ON THE CONFIRMATION OF THE PLAN IS SCHEDULED FOR
[Confirmation Hearing Date/Time] IN COURTROOM 601 AT THE UNITED STATES
BANKRUPTCY COURT, ONE BOWLING GREEN, NEW YORK, NY 10004.

Your rights may be affected by this Combined Plan and Disclosure Statement. You
should consider discussing this document with an attorney.

November 8, 2019
Mayerson & Hartheimer, PLLC
845 3​rd​ Ave., 11​th​ floor
New York, NY 10022
646-778-4380
lawyers@mhlaw-ny.com
Sandra E. Mayerson, Esq., and David H. Hartheimer, Esq.
Counsel for the Debtors and Debtors-in-Possession




                                                1
18-13243-jlg   Doc 79   Filed 11/08/19    Entered 11/08/19 22:42:52   Main Document
                                         Pg 3 of 46




                               TABLE OF CONTENTS

                                                                                   Page

ARTICLE    1       DEFINITIONS, RULES OF                 ​I​NTERPRETATION   AND
                   COMPUTATION OF TIME                                         5
     A.    Scope of Definitions                                                5
     B.     Definitions                                                        5
     C.    Rules of Construction                                              14
     D.    Computation of Time.                                               15
ARTICLE 2 BACKGROUND OF THE DEBTORS                                           15
           2.1     Filing of The Debtors’ Chapter 11 Cases                    15
           2.2     History and Nature of the Debtors’ Business                15
           2.3     Legal Structure and Ownership                              16
           2.4     Debtors’ Assets                                            16
           2.5     Debtor’s Liabilities                                       16
           2.6     Events Leading to the Filing of the Chapter 11 Cases       17
           2.7     Significant Events During the Chapter 11 Cases             18
           2.8     Projected Recovery of Avoidable Transfers                  19
ARTICLE 3 TREATMENT OF UNCLASSIFIED CLAIMS
           3.1      Administrative Expense Claims                             19
           3.2      Priority Tax Claims                                       20

ARTICLE 4 CLASSIFICATION OF CLAIMS AND INTERESTS                            21
           4.1  General                                                     21
ARTICLE 5 TREATMENT OF CLASSES OF CLAIMS AND INTEREST UNDER
                THE PLAN                                                    22
           5.1  Class 1: Priority Non-Tax Claims                            22
           5.2  Class 2: ​General Unsecured Non-Insider Claims              22
           5.3  Class 3: General Unsecured Insider Claims                   23
           5.4  Class 4: Equity Interests                                   23
ARTICLE 6 ACCEPTANCE OF REJECTION OF THE PLAN                               24
           6.1  Voting Classes                                              24
           6.2  Acceptance of Impaired Classes of Claims                    24
ARTICLE 7 MEANS OF IMPLEMENTATION OF THE PLAN                               24
           7.1  Conditions Precedent to the Effective Date                  24
           7.2  Vesting of Assets of the Estate                             24
           7.3  Substantive Consolidation                                   25
           7.4  Liquidation Trust                                           25
           7.5  Nonconsensual Confirmation                                  29
           7.6  Closing of Chapter 11 Cases                                 30
           7.7  Dissolution of the Debtors and Resignation of its Directors 30
ARTICLE 8 EXECUTORY CONTRACTS UNDER THE PLAN                                30
           8.1  Payment Up to Allowed Claim                                 30


                                            2
18-13243-jlg   Doc 79   Filed 11/08/19    Entered 11/08/19 22:42:52   Main Document
                                         Pg 4 of 46


           8.2  Dissolution of the Debtors and Resignation of its Directors 30
           8.3  Time of Payment                                             31
           8.4  Disputed Claims Reserves                                    31
           8.5  Estimation of Claims                                        31
           8.6  Objections                                                  32
           8.7  Updates to Claim Register Without Objection                 32
           8.8  Fractional Cents                                            32
           8.9  Setoffs                                                     32
           8.10 Dissolution of the Debtors and Resignation of its Directors 33
           8.11 Time Bar to Cash Payments by Check                          33
ARTICLE 9 EXECUTORY CONTRACTS UNDER THE PLAN                                33
           9.1  Rejection of Executory Contracts                            33
           9.2  Rejection Claims                                            34
ARTICLE 10 RETENTION OF SUBJECT MATTER JURISDICTION AND CAUSES
                OF ACTION                                                   34
           10.1 Retention of Subject Matter Jurisdiction                    34
           10.2 Retention of Causes of Action                               36

ARTICLE 11 MODIFICATION OF PLAN                            37
           11.1 Prior to the Confirmation Order            37
           11.2 After the Confirmation Order               37
ARTICLE 12 PROVISIONS REGARDING INJUNCTIONS, EXCULPATION AND
                THIRD PARTY RELEASES                       37
           12.1 Retention of Subject Matter Jurisdiction   37
           12.2 Releases                                   38
           12.3 Exculpation                                38
ARTICLE 13 FEASIBILITY OF THE PLAN                         38
           13.1 Feasibility                                38
ARTICLE 14 LIQUIDATION VALUATION                           39
           14.1 Liquidation Analysis                       39
ARTICLE 15 MISCELLANEOUS PROVISIONS                        39
           15.1 Governing Law                              39
           15.2 Notices                                    40
           15.3 Reservation of Rights                      40
           15.4 Binding Effect                             41




                                            3
18-13243-jlg     Doc 79     Filed 11/08/19      Entered 11/08/19 22:42:52          Main Document
                                               Pg 5 of 46




        SUMMARY OF THE PLAN AND DISTRIBUTIONS TO CREDITORS

         Unlockd Media, Inc. (“Media”), and Unlockd Operations US Inc. (“Operations”, and
together with Media, the “Debtors”), the debtors and debtors-in-possession in these cases, have
no assets other than cash and causes of action, particularly antitrust causes of action against
Google LLC and various of its affiliates. Accordingly, the Debtors are proposing a
straightforward liquidating plan in which all of their assets and all of their liabilities will be
combined through a process known as substantive consolidation. Substantive consolidation will
eliminate all intercompany debt between Media and Operations, which otherwise would be
substantial. All of the assets and all of the liabilities of the consolidated entity will be transferred
to a liquidation trust, which will pursue the various causes of action. Upon conclusion of the
causes of action, all proceeds will be distributed in accordance with a Trust Waterfall as follows:
(1) Payment of all costs of the Liquidation Trust, including, without limitation, repayment of any
litigation funding, payment of the fees and expenses of professionals; payment of the fees and
expenses of the Liquidation Trustee; payment of the fees and expenses of any experts, witnesses,
and personnel of Debtors working on the litigation and/or liquidation; and all other fees and
expenses; then (2) Payment of all unpaid allowed administrative expenses of the Chapter 11 with
interest at 4% per annum from the Effective Date; then (3) Payment of all allowed unpaid
priority tax claims pro rata until all such claims have been paid in full; then (4) Payment of all
allowed unpaid priority non-tax claims pro rata until all such claims have been paid in full; then
(5) Payment of all allowed, non-insider general unsecured claims pro rata until all such claims
have been paid in full; then (6) Payment of all allowed insider general unsecured claims pro rata
until all such claims have been paid in full; and then (7) the remaining amount, if any, pro rata to
the holders of equity interests in the Debtors. The amount of the payments to creditors and
interest holders depends entirely on the success of any litigation brought by the Liquidation
Trust. There can be no guarantee that there will be any payments whatsoever to creditors;
however, if the Plan is not approved and the Debtors are liquidated today, it is anticipated that
there would be no payments beyond payment of allowed administrative claims.

     ALL HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN A
DEBTOR ARE ENCOURAGED TO READ THE COMBINED PLAN AND
DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT
OR REJECT THE PLAN.
18-13243-jlg    Doc 79     Filed 11/08/19    Entered 11/08/19 22:42:52         Main Document
                                            Pg 6 of 46


                                           ARTICLE 1

                                DEFINITIONS, RULES OF
                      INTERPRETATION, AND COMPUTATION OF TIME

A.     Scope of Definitions
              For purposes of this Plan, unless the context otherwise requires, all capitalized
terms not otherwise defined shall have the meanings ascribed to them in Article 1.B. of this Plan.
Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or
the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or
the Bankruptcy Rules.

B.      Definitions

         1.1. “Administrative Expense Bar Date” ​shall apply to Administrative Expense
             Claims and means the first Business Day that is sixty (60) days after the Effective
             Date or such other date as established by Final Order of the Bankruptcy Court.

         1.2. “Administrative Expense Claim” or ​“Administrative Claim” means any right to
             payment constituting a cost or expense of administration of the Chapter 11 Cases
             under Sections 503(b) and 507(a)(2) of the Bankruptcy Code, including without
             limitation: (a) any actual and necessary costs and expenses incurred on or after the
             Commencement Date of preserving the Estates and operating the Debtors’
             businesses; (b) Claims that have been determined by a Final Order to constitute an
             administrative expense of the Estates; (c) Professional Fee Claims; and (d) any fees
             or charges assessed against and payable by the Debtors under Section 1930 of title
             28 of the United States Code.

         1.3. “Allowed” ​means with respect to Claims (a) any Claim against a Debtor, proof of
             which is timely Filed or by order of the Bankruptcy Court is not or will not be
             required to be Filed, (b) any Claim that has been or is hereafter listed in the
             Schedules as neither disputed, contingent or unliquidated, and for which no timely
             Filed proof of Claim has been Filed, or (c) any Claim allowed pursuant to this Plan
             and, in each such case in (a) and (b) above, as to which either (i) no objection to the
             allowance thereof has been Filed within the applicable period of time fixed by this
             Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court, or (ii)
             such an objection is so Filed and the Claim shall have been allowed pursuant to a
             Final Order (but only to the extent so allowed).

         1.4. “Assets” ​means all assets and property of the Estates of the Debtors, regardless of
             whether reflected in the financial records of the Debtors, including but not limited
             to: Cash, deposits, refunds, rebates, abatements, fixtures, equipment, inventory,
             contractual interests, intangibles, claims, Causes of Action, suits, setoffs,
             recoupments, equitable or legal rights, interests and remedies.



                                                                                                  5
18-13243-jlg    Doc 79    Filed 11/08/19    Entered 11/08/19 22:42:52         Main Document
                                           Pg 7 of 46


        1.5. “Avoidance Actions” means the Causes of Action under sections 502(d), 544,
            545, 547, 548, 549, 550, and 553 of the Bankruptcy Code and any other avoidance
            actions under the Bankruptcy Code.

        1.6. “Ballots” means the ballots accompanying the Plan upon which holders of
            Impaired Claims entitled to vote shall, among other things, indicate their acceptance
            or rejection of the Plan in accordance with the Plan and the procedures governing
            the solicitation process, and which must be actually received on or before the
            Voting Deadline.

        1.7. “Bankruptcy Code” ​means title 11 of the United States Code, as amended and in
            effect on the Commencement Date.

        1.8. “Bankruptcy Court” ​means the United States Bankruptcy Court for the Southern
            District of New York, Manhattan Division, having jurisdiction over the Chapter 11
            Cases or such other court of competent jurisdiction as may have such jurisdiction in
            the future.

        1.9. “Bankruptcy Rules” ​means (a) the Federal Rules of Bankruptcy Procedure as
            promulgated by the United States Supreme Court under Section 2075 of title 28 of
            the United States Code, and (b) the Local Rules of the Bankruptcy Court, in each
            case, as in effect on the Commencement Date.

        1.10.     “Beneficiaries” ​means Holders of Allowed Claims and Interests that are
            entitled to receive Distributions under the Plan from the Liquidation Trust.

        1.11. “Business Day” ​means any day other than: (a) a Saturday, (b) a Sunday, and (c)
            a “legal holiday” as defined in Bankruptcy Rule 9006(a).

        1.12.   “Cases” ​has the same meaning as the term “Chapter 11 Cases”

        1.13.   “Cash” ​means legal tender of the United States of America.

        1.14. “Cash Equivalents” means equivalents of Cash in the form of readily
            marketable securities or instruments issued by an Entity, including readily
            marketable direct obligations of, or obligations guaranteed by, the United States of
            America, commercial paper of domestic corporations carrying a Moody’s rating of
            “P2” or better, or equivalent rating of any other nationally recognized rating
            service, or interest bearing certificates of deposit or other similar obligations of
            domestic banks or other financial institutions having a shareholders’ equity or
            capital of not less than five hundred million dollars ($500,000,000) having
            maturities of not more than one year, at the then generally prevailing rates of
            interest for like amounts and like periods.

        1.15. “Causes of Action” ​means any and all actions, causes of action, rights, suits,
            debts, sums of money, damages, judgments, claims, and demands whatsoever,
            whether known or unknown, existing or hereafter arising, in law, equity, or


                                                                                               6
18-13243-jlg   Doc 79    Filed 11/08/19    Entered 11/08/19 22:42:52        Main Document
                                          Pg 8 of 46


           otherwise, including but not limited to the Avoidance Actions, based in whole or in
           part upon any act or omission or other event occurring prior to the Commencement
           Date or during the course of the Cases, including through the Effective Date, that
           belong to the Debtors or their Estates. For the avoidance of doubt, “Causes of
           Action” includes all claims which the Debtors have on behalf of themselves and/or
           their affiliates against Google LLC and any of its affiliates.

        1.16. “Chapter 11 Cases” ​means these chapter 11 cases of Media and Operations
            pending in the United States Bankruptcy Court for the Southern District of New
            York and jointly administered as Case No. 18-13243 (JLG).

        1.17. “Claim” ​means any claim against a Debtor, regardless of whether asserted and
            regardless of whether known, as the term “claim” is defined in Section 101(5) of the
            Bankruptcy Code.

        1.18. “Claims Objection Deadline” ​shall have the meaning ascribed to it in Section
            8.6. of the Plan.

        1.19. “Class” ​means any group of substantially similar Claims or Equity Interests
            classified by the Plan pursuant to Section 1122 of the Bankruptcy Code.

        1.20. “Combined Plan and Disclosure Statement” ​means this Plan of Liquidation
            and Disclosure Statement filed pursuant to the Bankruptcy Code with respect to this
            Plan, including all exhibits, appendices, and schedules thereto, if any, as same may
            be amended, modified, or supplemented from time to time, all as approved by the
            Bankruptcy Court.

        1.21. “Commencement Date” ​means October 26, 2018, the date on which each
            Debtor filed its voluntary petition under chapter 11 of the Bankruptcy Code.

        1.22. “Confirmation Date” ​means the ​date on which the Confirmation Order
            becomes a Final Order.

        1.23. “Confirmation Hearing” ​means the hearing held by the Court to consider the
            confirmation of the Plan, as it may be adjourned or​ ​continued from time to time.

        1.24. “Confirmation Order” ​means an order of the Court confirming the Plan under
            Section 1129 of the Bankruptcy Code that has​ ​become a​ ​Final Order.

        1.25. “Debtor” ​means one of the Debtors, in its individual capacity as a debtor and
            debtor in possession in its respective Chapter 11 Case.

        1.26. “Debtors” ​means collectively Unlockd Media, Inc., and Unlockd Operations
            US Inc., as debtors and debtors in possession in the Chapter 11 Cases.




                                                                                              7
18-13243-jlg   Doc 79     Filed 11/08/19    Entered 11/08/19 22:42:52         Main Document
                                           Pg 9 of 46


        1.27. “Disputed Claim” means a Claim or any portion thereof that is not an Allowed
            Claim.

        1.28. “Disputed Reserve” ​means the aggregate amount of Cash that would have been
            distributed on the Distribution Date, or in subsequent Distributions, to the Holders
            of Disputed Claims if such Disputed Claims had in fact been Allowed on such date:
            (a) for liquidated Claims, in the amount asserted in a filed Proof of Claim or
            Administrative Claim; and (b) for unliquidated Claims, the amount estimated by the
            Liquidation Trustee as the maximum reasonable amount that could ultimately be
            allowed by the Court.

        1.29. “Distribution” means a distribution of Cash or other Assets of the Estates made
            in accordance with the Plan or the Liquidation Trust Agreement.

        1.30. “Distribution Date” means the date on which the Liquidation Trustee shall
            make a Distribution, which shall be a date or dates selected by the Liquidation
            Trustee.

        1.31. “Effective Date” ​means a Business Day selected by the Debtors after which all
            conditions to the occurrence of the Effective Date set forth in Section 7.1. have
            been satisfied or duly waived.

        1.32. “Entity” means an entity as defined in Section 101(15) of the Bankruptcy
            Code.

        1.33. “Estates” means the Debtors’ chapter 11 estates, individually or collectively, as
            is appropriate in context, created by the commencement of and in the Chapter 11
            Cases pursuant to Section 541 of the Bankruptcy Code.

        1.34. “Estate Litigation” means all proceedings arising from or relating to: (i) all
            Claims, (ii) objections to Claims, (iii) Causes of Action, including but not limited
            to, any litigation or claims that can be instituted or asserted by the Estates,
            Liquidation Trust, the Debtors, or by any party on behalf of or for the benefit of the
            Estates or Liquidation Trust, including, but not limited to, any and all causes of
            action and claims against Google.

        1.35. “Exculpated Claim” ​any claim (as defined in Section 101(5) of the Bankruptcy
            Code) or Cause of Action for any claim related to any act taken or omitted after the
            Commencement Date and before the Effective Date arising out of the Chapter 11
            Cases related to any of the Debtors, including, without limitation, (i) the negotiation
            of any settlements entered into with or by any of the Debtors or any other estate
            representatives, (ii) the formulation, preparation, dissemination, negotiation, filing,
            prosecution, approval or administration of this Combined Plan and Disclosure
            Statement, the Liquidation Trust, or any litigation funding agreement, and/or (iii)
            any contract, instrument, release or other agreement or document created or entered
            into in connection with any such negotiations or settlements of the this Combined


                                                                                                 8
18-13243-jlg    Doc 79    Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                           Pg 10 of 46


           Plan and Disclosure Statement, the Liquidation Trust, any litigation funding
           agreement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
           pursuit of Consummation, and the administration and implementation of the Plan.

        1.36. “Exculpated Party” ​shall have the meaning ascribed to it in Section 12.3. of
            the Plan.

        1.37. “Executory Contract” means a contract or unexpired lease (including
            amendments thereto) to which a Debtor is a party that is or previously was subject
            to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

        1.38. “Equity Interest, or Interest” ​means the legal, equitable, contractual, and
            other rights of any Person with respect to existing shares or other equity interest, or
            any other equity securities of, or ownership interests in, the Debtors.

        1.39. “File” or ​“Filed” means, with respect to any pleading, entered on the docket of
            the Chapter 11 Cases and properly served in accordance with the Bankruptcy Rules.

        1.40. “Final Order” means an order or judgment of the Court as to which the time to
            appeal, petition for certiorari, seek mandamus, or move for reargument,
            reconsideration, or rehearing has expired and as to which no appeal, petition for
            certiorari, or other proceedings for reargument, reconsideration, or rehearing is
            pending; or, if an appeal, writ of certiorari, or petition for mandamus, reargument,
            reconsideration, or rehearing has been Filed or sought with respect to any order or
            judgments of the Court, that order or judgment has been affirmed by the highest
            court to which it was appealed, or certiorari has been denied or mandamus,
            reargument, reconsideration, or rehearing has been denied or resulted in no
            modification thereof, and the time to take any further appeal, petition for certiorari,
            or move for mandamus, reargument, reconsideration, or rehearing shall have
            expired; provided, however, that the possibility that a motion under Rule 60 of the
            Federal Rules of Civil Procedure (or any analogous motion under the Bankruptcy
            Rules) may be Filed with respect to an order or judgment shall not cause such order
            or judgment not to be a Final Order.

        1.41.   “General Claims Bar Date” ​means September 3, 2019.

        1.42. “General Claims Bar Date Order” ​means the order entered by the Court on
            July 16, 2019 ( ECF No. 68), which established the General Claims Bar Date.

        1.43. “General Unsecured Claim” ​means any Claim against a Debtor that is not (i) a
            Secured Claim; (ii) entitled to priority under Sections 503 or 507 of the Bankruptcy
            Code; or (iii) an Administrative Expense Claim, Priority Tax Claim, or a Priority
            Non-Tax Claim.

        1.44. “Google” ​means Google, LLC, a limited liability company, and/or any and all
            of its affiliates.



                                                                                                 9
18-13243-jlg   Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                           Pg 11 of 46


        1.45. “Holder” ​means the beneficial holder of any Claim or Equity Interest, in its
            capacity as such.

        1.46. “Impaired” ​shall have the meaning ascribed to it in Section 1124 of the
            Bankruptcy Code.

        1.47. “Insiders” ​shall have the meaning ascribed to it in Section 101(31) of the
            Bankruptcy Code, plus all entities under common control with the Debtors as of the
            Petition Date.

        1.48. “Liabilities” ​means the liabilities of the Estates, whether or not reflected in the
            financial records of the Debtors.

        1.49. “Lien” ​shall have the meaning ascribed to it in Section 101(37) of the
            Bankruptcy Code, except that a lien that has been or may be avoided or void shall
            not constitute a Lien for the purposes of the Plan.

        1.50. “Liquidation Trust” ​means that Liquidation Trust established pursuant to this
            Plan in which the Liquidation Trust Assets shall vest as set forth in the Plan on the
            Effective Date.

        1.51. “Liquidation Trust Advisor” ​means the advisor created for the Liquidation
            Trust, as further described in Section 7.4. and shall be Matthew Berriman, the sole
            director of the Debtors.

        1.52. “Liquidation Trust Agreement” ​means that certain Liquidation Trust
            Agreement that governs the operation and management of the Liquidation Trust, a
            copy of which will be included in the Plan Supplement.

        1.53. “Liquidation Trust Assets” ​means all of the Assets transferred or granted to
            the Liquidation Trust, consisting of all of the assets of the Estates, including,
            without limitation, (i) the Causes of Action and Estate Litigation; (ii) Cash and
            Cash Equivalents; (iii) the Liquidation Trust Proceeds, and (iv) all ​other Assets of
            the Estates.

        1.54. “Liquidation Trust Expenses” means any expenses incurred by the
            Liquidation Trust, including, but not limited to, the cost of any litigation funding in
            accordance with its terms, professional fees and expenses of the Liquidation Trust
            (including, without limitation, any contingency counsel fees), the fees and expenses
            of the Liquidation Trustee, fees and expenses incurred by any Entity retained by the
            Liquidation Trustee, the fees and expenses of the Liquidation Trust Advisor, the
            fees and expenses of all experts, witnesses, and personnel of the Debtors utilized in
            connection with Liquidation Trust activities, and the fees and expenses of any
            actions taken or professionals utilized in the monetization of the Liquidation Trust
            Assets.




                                                                                                10
18-13243-jlg    Doc 79    Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                           Pg 12 of 46


        1.55. “Liquidation Trust Proceeds” ​means the proceeds from the collection,
            liquidation, sale or ​other disposition of the Debtors’ Assets as of the Effective Date,
            including the proceeds received from any Causes of Action, Estate Litigation, or
            sale of the Liquidation Trust Assets.

        1.56. “​Liquidation Trust Recoveries” ​means all the gross recoveries of the
            Liquidation Trust, including the Liquidation Trust Proceeds, ​prior to the payment of
            the Liquidation Trust Expenses and Administrative Expenses.

        1.57. “Liquidation Trustee” ​means the Person vested with the authority under the
            Liquidation Trust to administer the Liquidation Trust, as further described in
            Section 7.4. of this Plan. The initial Liquidation Trustee shall be Peter Kaufman of
            Gordian Group. Any replacements of the Liquidation Trustee must be approved by
            the Liquidation Trust Advisor.

        1.58. “Media” ​means Unlockd Media, Inc.,                  one    of   the   debtors    and
            debtors-in-possession in these Chapter 11 Cases.

        1.59. “Net Recoveries” ​means the Liquidation Trust Recoveries, including the
            Liquidation Trust Proceeds, net of all Liquidation Trust Expenses and all
            Administrative Expenses carried over to the Liquidation Trust from the Chapter 11
            Cases, the latter with 4% interest from the Effective Date.

        1.60. “Operations” ​means Unlockd Operations US Inc., one of the debtors and
            debtors-in-possession in these Chapter 11 Cases.

        1.61. “Person” means a person as defined in section 101(41) of the Bankruptcy
            Code.

        1.62. “Petition Date” ​means October 26, 2018, the date these Chapter 11 Cases were
            commenced.

        1.63. “Plan” ​means this plan of liquidation under chapter 11 of the Bankruptcy Code
            as the same may be amended, modified, or supplemented from time to time in
            accordance with its terms.

        1.64.   “Plan Proponents” ​means the Debtors.

        1.65. “Plan Supplement” ​means the compilation of documents and forms of
            documents, schedules, and exhibits to the Plan, to be Filed at least seven (7)
            calendar days before the Confirmation Hearing, and any additional documents or
            schedules Filed before the Effective Date as supplements or amendments to the
            Plan Supplement, including, without limitation, the Liquidation Trust Agreement.
            The Debtors shall have the right to amend the documents contained in, and exhibits
            to, the Plan Supplement through the Effective Date.




                                                                                                 11
18-13243-jlg   Doc 79    Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                          Pg 13 of 46


        1.66. “Prepetition Obligations” ​means all of Debtors’ obligations, indebtedness, and
            liabilities arising prior to or existing as of the Petition Date.

        1.67. “Priority Non-Tax Claim” means any Claim accorded priority in right of
            payment under section 507(a) of the Bankruptcy Code, other than a Priority Tax
            Claim or an Administrative Claim.

        1.68. “Priority Tax Claim” means any Claim of a governmental unit (as that term is
            defined in the Bankruptcy Code) of the kind entitled to priority in payment as
            specified in Sections 502(i) and 507(a)(8) of the Bankruptcy Code.

        1.69. “Professional” ​means any person or Entity employed by the Debtors in
            accordance with Sections 327, 328, or 1103 of the Bankruptcy Code, and who shall
            be compensated for services rendered prior to the Effective Date pursuant to
            Sections 327, 328, 329, 330, or 331 of the Bankruptcy Code. When not capitalized,
            the term “professional” may refer to professionals retained by the Liquidation Trust
            or another Entity.

        1.70. “Professional Fee Bar Date” ​shall apply to Professional Fee Claims and ​means
            the first Business Day that is sixty (60) days after the Effective Date or such other
            date established by Final Order of the Bankruptcy Court.

        1.71. “Professional Fee Claims” ​means an Administrative Claim for reasonable
            compensation of a Professional for services rendered or expenses incurred in the
            Chapter 11 Cases on or prior to the Effective Date.

        1.72. “Pro Rata” ​means, with reference to any Distribution on account of any
            Allowed Claim in any Class, the ratio (expressed as a ​percentage) that the amount
            of ​the Allowed Claim bears to the aggregate amount of all Allowed Claims in that
            Class. Until all Disputed Claims are Resolved, Disputed Claims shall be treated as
            Allowed Claims in the amount used for calculation of the Disputed Reserve for the
            purpose of calculating Pro Rata Distributions of the Assets.

        1.73. “Proof of Claim” means a Claim Filed against a Debtor in any of the Chapter
            11 Cases.

        1.74. “Record ​Date” ​means the record date for determining the entitlement to receive
            Distributions under the Plan on account of Allowed Claims.

        1.75. “Rejected Contract” ​means an Executory Contract deemed rejected effective
            as of the Effective Date or such other date as may be agreed to by the parties to the
            Executory Contract or as ordered by the Bankruptcy Court.

        1.76. “Rejection Claim” ​means any Claim arising from a Rejected Contract,
            including any Claim of (a) a lessor for damages resulting from the rejection of a
            lease of real property as any such Claim shall be calculated in accordance with
            Section 502(b)(6) of the Bankruptcy Code, or (b) an employee for damages


                                                                                              12
18-13243-jlg   Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                           Pg 14 of 46


           resulting from the rejection of an employment agreement as any such Claim shall be
           calculated in accordance with § 502(b)(7). A Rejection Claim shall constitute a
           General Unsecured Claim.

        1.77. “Rejection Claims Bar Date” ​means the deadline to File a Proof of Claim for
            damages under a Rejected Contract and such deadline is thirty (30) days after the
            entry of an order by the Bankruptcy Court rejecting such contract or thirty (30) days
            after entry of the Confirmation Order (in the event the Rejected Contract was
            rejected pursuant to the Plan), whichever occurs first.

        1.78. “Representatives” ​means, without limitation, any existing or former affiliate,
            subsidiary, member, officer, director, partner, stockholder, trustee, member,
            representative, employee, agent, attorney, business advisor, financial advisor,
            accountant, other Professional, their successors or assigns, or any Person who is or
            was in control of any of the foregoing.

        1.79. “Reserved Funds” means any Net Recoveries that would otherwise be
            available to Trust Beneficiaries that the Liquidation Trustee elects to reserve to fund
            the pursuit of specific Causes of Action and Liquidation Trust administrative
            expenses.

        1.80. “Schedules” ​means the schedules of assets and liabilities and the statements of
            financial affairs Filed by the Debtors pursuant to Section 521 of the Bankruptcy
            Code, and as such schedules and statements have been or may be supplemented or
            amended from time to time.

        1.81. “Secured Claim” ​means an Allowed Claim that is secured by a Lien (which is
            valid, perfected and enforceable under applicable law or by reason of a Final Order)
            on the property in which the Estate has an interest or that is subject to a setoff under
            Section 553 of the Bankruptcy Code, to the extent of the value of the Collateral, as
            determined in accordance with Section 506(a) of the Bankruptcy Code, or to the
            extent of the amount subject to the setoff.

        1.82. “​Trust Beneficiaries” ​means all Holders of Allowed Claims and Interests
            against the Debtors.

        1.83. “Trust Waterfall” ​means the priority of payments to be made by the
            Liquidation Trust to Holders of Allowed Claims and Interests from the proceeds of
            the Net Recoveries after the payment of all Liquidation Trust Expenses and
            Administrative Claims carried over from the Chapter 11, to the extent funds are
            available, as follows: ​First​, to the Pro Rata payment of all Allowed Priority Tax
            Claims in full, without interest; ​Second, ​to the Pro Rata payment of all Allowed
            Priority Non-tax Claims in full, without interest; ​Third, ​to the Pro Rata payment of
            all Allowed General Unsecured Non-Insider Claims, without interest; ​Fourth​, to the
            Pro Rata payment of all Allowed General Unsecured Insider Claims, without



                                                                                                 13
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 15 of 46


             interest; and ​Fifth​, the remainder, if any, Pro Rata to the Holders of Allowed Equity
             interests in the Debtors.

         1.84. “Unclaimed Property” ​means any Distributions that are returned to the
             Liquidation Trustee or Liquidation Trust as: (i) undeliverable to a Beneficiary, or
             (ii) unclaimed by a Beneficiary, as further described in Section 8.2.

         1.85. “Unimpaired” ​means an Allowed Claim or Equity Interest that is not
             “impaired” within the meaning of Section 1124 of the Bankruptcy Code.

         1.86. “United States Trustee” ​means the United States Trustee appointed under
             Section 591 of title 28 of the United States Code to serve in the Southern District of
             New York.

         1.87. “United States Trustee Fees” means all fees payable on or before the Effective
             Date to the United States Trustee, including pursuant to 28 U.S.C. § 1980, together
             with interest, if any, pursuant to 31 U.S.C. § 3717.

         1.88. “Unlockd” ​means Unlockd Limited f/k/a Unlockd Media Pty. Ltd., the
             Australian parent company of the Debtors, currently in administration.


C.     Rules of Construction

        Wherever from the context it appears appropriate, each term stated in either the singular
or the plural shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
Plan: (a) any reference in the Plan to a ​contract, instrument, release, or other agreement or
document being in a particular form or on ​particular terms and conditions means that the
document shall be substantially in that form or substantially on those terms and conditions; (b)
any reference in the Plan to ​an existing document or exhibit Filed or to be Filed means the
document or exhibit as it may have been or may be amended, modified, or ​supplemented; and (c)
unless otherwise specified, all references in the Plan to Articles, Schedules, and Exhibits are
references to articles, schedules, and exhibits of or to the Plan. Unless otherwise specified, the
words "herein," "hereof," "hereto," "hereunder," and other words of similar meaning refer to the
Plan as a ​whole and not to ​any particular article, section, subsection, or clause contained in the
Plan. A capitalized term used but not defined herein shall have the meaning given to that term in
the Bankruptcy Code. The rules of construction contained in Section 102 of the ​Bankruptcy
Code shall apply to the​ ​construction of the Plan.

       The headings in the Plan are for convenience of ​reference only and shall not expand,
limit, or otherwise affect the provisions of the Plan. Unless otherwise indicated herein, all
references to dollars are to United States dollars.




                                                                                                 14
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                             Pg 16 of 46




D.     Computation of Time.

       Unless otherwise expressly provided herein, in computing any period of time prescribed
or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply. If any payment or
act under the Plan is required to be made or performed on a date that is not a Business Day, then
the making of such payment or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the required date.


                                           ARTICLE 2

                             BACKGROUND OF THE DEBTORS


               2.1. ​Filing of The Debtors’ Chapter 11 Cases​.

             ​ n October 26, 2018,​ ​the Debtors filed voluntary petitions for relief under chapter
              O
11 of the Bankruptcy Code. The cases are jointly administered and pending in the United States
Bankruptcy Court for the Southern District of New York as Case No. 18-13243 (JLG).

               ​2.2. History and Nature of the Debtors’ Business.

               ​The Debtors are the American subsidiaries of an Australian company, currently in
administration, Unlockd. Unlockd was conceived in 2014 as a revolutionary media, technology
and telecommunications business that benefits consumers, advertisers, and communication
companies. Unlockd developed a unique app for Android mobile phones that offers users who
sign up for the service relevant advertising, content or other offers based upon their
demographics and stated preferences upon their unlocking their Android smartphone. It allows
users who agree to such service to collect points which they can then redeem for things like
mobile phone credits, mobile data credits, premium entertainment content or loyalty points. The
users of the Unlockd app benefited from accumulating points which they could redeem for items
they desired. Unlockd’s telecom partners benefited from improved customer retention and
acquisition as a consequence of the points program. And finally, Unlockd’s major advertising
partners received first access to consumers at their most engaged digital moment, the moment of
unlocking their mobile phone.

                  In order for the business plan to work, Unlockd had to operate through a mobile
advertising platform and app store. Although Unlockd has utilized various platforms, most of its
content utilizes Google Play Store and Google’s advertising platform, AdMob. Access to Google
Play Store and AdMob were critical to Unlockd’s business plan; as, they dominate the
marketplace for Android apps and advertising intermediation services.

                 In 2015, Unlockd set up two US subsidiaries, Media and Operations, of which it
was the sole shareholder. Both were Delaware corporations with their offices in New York City.


                                                                                                  15
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 17 of 46


All funding for these two Debtors came from the parent company. Operations was conceived as
the operating company. All employees, payroll, leases, and day-to-day operating issues were
handled at the Operations level. Media was conceived as the contracting party which went out
and secured advertising partners, entered into contracts, and collected all revenues. Media then
funded Operations from the revenues it collected. Accordingly, while the Debtors have
intercompany debt, they have no Secured debt.

                  Unlockd’s first product launch was in the United States through the Debtors. The
first use of its app was in partnership with Sprint’s Boost mobile. The app was customized for
Sprint and offered on the Google Play Store. It was almost immediately successful.

           ​2.3. Legal Structure and Ownership.

                ​Both of the Debtors are Delaware corporations. As of the Petition Date, they were
both wholly-owned subsidiaries of Unlockd, an Australian corporation. Unlockd itself is in
administration, the Australian equivalent of bankruptcy proceedings. Unlockd may seek to sell
its shares in the Debtors as part of the administration proceedings.

          ​2.4. Debtors’ Assets.

             ​The Debtors had liquidated all of their physical assets prior to filing the Chapter 11
Cases. Today, the Debtors have cash on hand of approximately $240,000, most of which is
earmarked for Professional Fees. Their only other asset consists of Causes of Action, particularly
against Google. Other than these Causes of Action, the Debtors have no significant assets.
Absent a recovery on the Causes of Action, there are virtually no assets to be distributed to
Holders of Allowed Claims. The purpose of this Plan is to give Debtors the opportunity to pursue
the Causes of Action in order to provide a distribution to creditors and Interest Holders.

          2.5. Debtors’ Liabilities.

          There are no known Secured Claims against the Debtors.

           Media scheduled $5,618,377.30 of General Unsecured Claims. Additional claims were
filed prior to the General Claims Bar Date bringing the total amount of General Unsecured
Claims against Media to $6,084,661.80. Of this amount, $1,977,161.80 are General Unsecured
Non-Insider Claims. $4,107,500 are General Unsecured Insider Claims. Certain of the General
Unsecured Non-Insider Claims have asserted that they are Priority Tax Claims. Media intends to
dispute this classification.

             Operations scheduled $5,489,341.49 of General Unsecured Claims. Proofs of Claim
were filed prior to the General Claims Bar Date which actually reduced the General Unsecured
Claims, such that, the total amount outstanding of General Unsecured Claims today is
$5,465,018.06. Of this amount, $223,446.61 are General Unsecured Non-Insider Claims.
$5,241,571.44 are General Unsecured Insider Claims. Certain of the General Unsecured



                                                                                                 16
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52       Main Document
                                            Pg 18 of 46


Non-Insider Claims have asserted that they are Priority Tax Claims. Operations intends to
dispute this classification.

               The Debtors intend to object to approximately $300,000 of the General Unsecured
Claims, and reserve the right to object to any Claims.

               As discussed elsewhere in the Plan, since all of the revenue came into Media, and
all the expenses were paid by Operations with loans from Media, the Debtors are proposing to
substantively consolidate the Debtors into one Entity, such that, all intercompany Claims are
eliminated. This would eliminate $3,171,476 of intercompany debt which Operations owes to
Media.

                 In addition to the above claims, the Debtors believe that there are approximately
$230,000 of Administrative Claims for Professional Fees, most of which have not yet been
presented to the Court for Allowance.

           ​2.6. Events Leading to the Filing of the Chapter 11 Cases.

              ​ s Debtors and their related companies were expanding rapidly across the globe to
               A
great consumer, advertiser and investor interest, the management of Unlockd determined to do a
public offering on the Australian exchange in early 2018. This would allow the parent company
to get a massive capital infusion, which in turn would allow it to inject capital into the Debtors
and other affiliates, so that they could grow. The Debtors were just about to launch a new
customized app with Lycamobile in April 2018, and had just launched a new product for Sprint.
They would need continued capital infusion from their parent to realize on these opportunities.

             There was great investor interest concerning the proposed public offering, and it was
hyped by some financial pundits as potentially the most successful technology start up in the
recent history of Australia. The future indeed looked rosy for both Unlockd and the Debtors,
when suddenly Google made a public announcement that it was removing the Unlockd app from
the Google Play Store and from the AdMob advertising network, including the customized Sprint
Boost app which was the majority of the Debtors’ business. The Debtors simply cannot function
without access to Google Play Store and the AdMob advertising network. Their app works only
on Android mobile devices, and the Google Play Store is the only app store preinstalled on all
Android devices. Mobile device users would need to disable certain features on their mobile
devices, including safety safeguards, in order to download the Unlockd app from another source.
Therefore, without access to Google Play Store and AdMob, the Debtors literally could not
survive.

               Google claimed that the Unlockd apps violated the terms of use of the Google Play
Store and AdMob advertising marketplace. However on three occasions prior to the
announcement, Google vetted the Unlockd app and determined that it did comply. Unlockd has
publicly taken the position that Google’s contention that the Unlockd app violated Google
policies is not true, and that Google is merely trying to bury a potential advertising giant and



                                                                                               17
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 19 of 46


competitor, in violation of various laws concerning competition and trade monopolies, including,
US antitrust law.

             Not being able to reach a compromise with Google, Unlockd took Google to court in
both Australia and Great Britain seeking to enjoin Google from removing the Unlockd apps from
the Google platforms. Unlockd was successful in both countries, and Google was enjoined from
removing the apps; however, lengthy lawsuits against Google lay ahead to see if its destructive
behavior could be permanently enjoined, and what damages would be due to the Unlockd family
of companies. Despite the success of the Australian and British entities in obtaining injunctive
relief, the bloom was off the rose. With Unlockd’s future in question because of Google, the
market quickly lost interest in Unlockd’s stock offering, and it had to be pulled. With no new
infusion of capital, Unlockd found it difficult to finance its growing business, search for an
alternative to Google if one existed, and finance its lawsuits against Google, all at the same time.
In addition, the confidence of its trading partners eroded; as, the future looked uncertain if
Unlockd could not be assured access to the Google Play Store and AdMob. As a consequence, on
June 12, 2018, the parent company, Unlockd, entered into insolvency proceedings in Australia
known as and administration. This is similar to Chapter 11, but requires an independent
third-party step in to administer the company.

                 After the administration was filed, the administrators search for either an equity
infusion or a buyer for Unlockd, but the uncertainties surrounding the Google situation made it
impossible to interest anyone in investing in or buying the company. As the Australian parent,
which previously had provided funding to its subsidiaries, continued to weaken with no capital
infusion in sight, the British subsidiaries began to struggle, as well. At the end of August, 2018,
the two British subsidiaries, Unlockd Media Technology, Ltd., and Unlockd Media Operations,
Ltd., had to file for administration, as well, in Great Britain. These companies had also
previously helped to fund the Debtors.

               All of this had a domino effect on the Debtors. Many of their resources came from
the parent company and its affiliates, including the fact that most of Debtors’ officers were on
the Unlockd payroll. Without the support from the parent company, it could no longer sustain
operations. In September 2018, the contract with Sprint’s Boost, Media’s largest trading partner,
was terminated. As the Debtors were still in startup mode and had not yet shown a net operating
profit, and having lost their trading partner, they could not continue to operate on a day-to-day
basis without the support of their affiliates. As a consequence, the Debtors filed for protection
under Chapter 11 on October 26, 2018, in order to preserve their only significant asset: causes of
action against Google.

             2.7. Significant Events During the Chapter 11 Cases.

                   ​At the outset of the Chapter 11 Cases, Mayerson & Hartheimer, PLLC, was
approved by the Court as counsel to the Debtors, and Vernon Consulting, Inc., was approved by
the Court as financial advisor to the Debtors. Since being retained, they have worked to collect
receivables and reduce liabilities. Their efforts have resulted in significant tax abatements, and a



                                                                                                 18
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                             Pg 20 of 46


settlement with Silicon Valley Bank which released a cash collateral account, returning
approximately $25,000 in funds to Operation’s Estate.

                        The Professionals have spent significant time exploring, reviewing and
understanding Causes of Action which the Debtors may have against Google, and have used this
knowledge to try to attract antitrust experts and litigation funders to the case. Recently, the
Debtors announced that they have retained the services of an outstanding antitrust expert to
pursue causes of action against Google, which fact makes this plan feasible.

               ​2.8. Projected Recovery of Avoidable Transfers.

                          ​The Debtors are unaware of any significant avoidable transfers. As a
consequence, the Debtors do not currently intend to pursue preference, fraudulent conveyance, or
other avoidance actions. The right to do so, however, is reserved to the Liquidation Trustee.



                                     ARTICLE 3

                     ​TREATMENT OF UNCLASSIFIED CLAIMS

        In accordance with section 1123(a)(l) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims have not been classified and thus are excluded from the Classes
of Claims and Equity Interests set forth in Article 4 hereof. These unclassified Claims are treated
as follows:

               3.1. Administrative Expense Claims

       (a)    Administrative Expenses​. Each Holder of an Allowed Administrative Expense
Claim other than Professional Fee Claims and United States Trustee Fees will be paid the full
unpaid amount of such Allowed Administrative Expense Claim in Cash: (i) on the Effective Date
or as soon as practicable thereafter ; (ii) if such Claim is Allowed after the Effective Date, on the
date such Claim is Allowed or as soon as practicable thereafter.

        The Debtors do not believe that there are any Administrative Expense Claims against the
Debtors other than Professional Fee Claims and United States Trustee Fees referred to below.

       (b)    Statutory Fees​. All fees of the Debtors payable pursuant to Section 1930 of title
28 of the United States Code shall be paid (i) if due and owing, on or prior to the Effective Date
by the Debtors, and (ii) if due and owing after the Effective Date, as and when due from the
proceeds of the Liquidation Trust.

​The Debtors are current on their United States Trustee Fees, and the Plan provides that an
 amount will be set aside in the Liquidation Trust for ongoing payment of United States Trustee
 Fees.



                                                                                                  19
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 21 of 46



        (c)     Professional Fee Claims​. Each Professional who holds a Professional Fee Claim
shall be required to File with the Bankruptcy Court, and to serve on all parties required to receive
notice, a final Fee Application on or before the Professional Fee Bar Date. The failure to timely
File the Fee Application shall result in the Professional Fee Claim being forever barred and
discharged. A Professional Fee Claim with respect to which a fee application has been properly
and timely filed pursuant to this Article 3 shall be treated and paid only to the extent allowed by
a Final Order. No Professional Fee Claims shall be allowed on account of any services rendered
by a Professional whose retention with respect to the Chapter 11 Cases has not been approved by
the Bankruptcy Court. To the extent a Professional Fee Claim is not paid in full upon the
Effective Date, each Professional retained in the Chapter 11 Cases has agreed to payment on
account of such Claim after the Effective Date from the Liquidation Trust Recoveries as soon as
the Liquidation Trustee deems sufficient Liquidation Trust Proceeds available for such purpose,
together with 4% interest from the Effective Date on non-contingency fees. Any professional
fees and reimbursements or expenses incurred by the Liquidation Trust subsequent to the
Effective Date may be paid without application to the Bankruptcy Court and subject to the
approval of the Liquidation Trustee, and may include bonuses as approved by the Liquidation
Trustee and Liquidation Trust Advisor. These post-Effective Date fees and expenses will be paid
by the Liquidation Trust.

       The Debtors estimate that there will be approximately $230,000 in Professional Fee
Claims by the Effective Date, and that there will be sufficient cash to pay these in full.



       (d)     Administrative Expense Bar Date​. Requests for payment of Administrative
Expense Claims must be filed by the Administrative Expense Bar Date. Holders of
Administrative Expense Claims that do not File such requests by the Administrative Expense Bar
Date shall be forever barred from asserting such Administrative Expenses against the Debtors or
the Liquidation Trust or any of their Assets.

               3.2. Priority Tax Claims

       On the later of the Effective Date or the date on which a Priority Tax Claim becomes an
Allowed Priority Tax Claim, or, in each such case, as soon as practicable thereafter, each Holder
of an Allowed Priority Tax Claim shall be entitled to its ​Pro Rata share of Cash from the
Liquidation Trust, subject to the Trust Waterfall.


          Approximately $3550 in Claims have been filed as Priority Tax Claims. The Debtors
intend to dispute this classification and believe such Claims are properly General Unsecured
Non-Insider Claims.




                                                                                                 20
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 22 of 46


                                           ARTICLE 4

                    CLASSIFICATION OF CLAIMS AND INTERESTS

                           4.1.   General

                   Pursuant to section 1122 of the Bankruptcy Code, set forth

below is a designation of classes of Claims against and Equity Interests in the Debtors. There has
been no differentiation between Claims and Equity Interests in the two Debtors, as, it is
anticipated that the Debtors will be substantively consolidated upon Confirmation. See Article 7
below. A Claim or Equity Interest is placed in a particular Class for the purposes of voting on
this Plan and/or receiving Distributions pursuant to this Plan only to the extent that such Claim or
Interest is an Allowed Claim or an Allowed Equity Interest in that Class, and such Claim or
Equity Interest has not been paid, released, or otherwise settled prior to the Distribution Date for
such Claim or Equity Interest. In accordance with section 1123 (a)(1) of the Bankruptcy Code,
Administrative Claims, and Priority Tax Claims of the kinds specified in sections 507 (a)(1) and
507(a)(8) of the Bankruptcy Code, respectively, have not been classified, and their treatment is
set forth in Article 3 above.



               The classification of Claims against and Equity Interests in the Debtors pursuant to
the Plan are as follows:


 Class             Proposed              Claims/Interests          Status           Entitled to
                   Recovery                                                         Vote
 1                 Contingent; Paid      Priority Non-Tax          Impaired         Yes
                   in Full               Claims
 2                 Contingent            General Unsecured         Impaired         Yes
                                         Non-Insider Claims
 3                 Contingent            General Unsecured         Impaired         Yes
                                         Insider Claims
 4                 Contingent            Equity Interest           Impaired         Yes


       There have been no Secured Claims scheduled or Filed against the Debtors, so, no
provision has been made for Secured Claims.




                                                                                                  21
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                             Pg 23 of 46




                                           ARTICLE 5

               TREATMENT OF CLASSES OF CLAIMS AND INTERESTS
                             UNDER THE PLAN

        The following treatment set forth in this Article 5 shall be accorded to Allowed Claims
against the Debtors and Interests in the Debtors:

                   5.1. Class 1: Priority Non-Tax Claims

        Class 1 consists of Allowed Priority Non-Tax Claims held against Debtors. On the
Distribution Date, unless otherwise agreed by a Holder of a Priority Non-Tax Claim, each Holder
of a Priority Non-Tax Claim shall be entitled to receive its Pro Rata share in Cash from the
Liquidation Trust Recoveries, subject to the Trust Waterfall, as further provided by this Plan and
the Liquidation Trust Agreement, provided that the face amount of all Administrative Expense
Claims and Priority Tax Claims entitled to greater priority than an Allowed Priority Claim have
been paid in full or, to the extent not paid in full, funds sufficient to satisfy the face amount have
been placed in a segregated reserve. It is anticipated that the Liquidation Trust Assets will be
sufficient to pay Class 1 Allowed Claims in full. No payments will be made to Class 2 until the
Class 1 Allowed Claims have been paid in full (or reserved for), without interest.

           The Debtors do not believe that there are any Priority Non-Tax Claims against the
Debtors.



                   5.2. Class 2: General Unsecured Non-Insider Claims

       Class 2 consists of Allowed General Unsecured Non-Insider Claims. Unless otherwise
agreed by a Holder of an Allowed General Unsecured Non-Insider Claim, each holder of an
Allowed General Unsecured Non-Insider Claim shall be entitled to receive its Pro Rata share in
Cash from the Liquidation Trust Assets, subject to the Trust Waterfall, as further provided by
this Plan and the Liquidation Trust Agreement, provided that the face amount of all
Administrative Expense Claims, Priority Tax Claims, and Priority Non-Tax Claims entitled to
greater priority than an Allowed General Unsecured Non-Insider Claim have been paid in full or,
to the extent not paid in full, funds sufficient to satisfy the face amount have been placed in a
segregated reserve. Pursuant to the Trust Waterfall, no payments will be made to Class 3 until
the Class 2 Allowed Claims have been paid in full (or reserved for), without interest.

              The Debtors estimate that in a substantively consolidated Entity, there will be
approximately $1,900,600 of Allowed Unsecured Non-Insider Claims. Currently, there is
approximately $2,200,600 of General Unsecured Non-Insider Claims scheduled or Filed against
the Debtors. There is no way to estimate the payment on such Claims, as, it will depend entirely
on the Liquidation Trust Recoveries.


                                                                                                   22
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52          Main Document
                                             Pg 24 of 46




                   5.3. Class 3: General Unsecured Insider Claims

        Class 3 consists of Allowed General Unsecured Insider Claims. Unless otherwise agreed
by a Holder of an Allowed General Unsecured Insider Claim, each Holder of an Allowed
General Unsecured Insider Claim shall be entitled to receive its Pro Rata share in Cash from the
Liquidation Trust Assets, subject to the Trust Waterfall, as further provided by this Plan and the
Liquidation Trust Agreement, provided that the face amount of all Administrative Expense
Claims, Priority Tax Claims, Priority Non-tax Claims, and General Unsecured Non-Insider
Claims entitled to greater priority than an Allowed General Unsecured Insider Claim have been
paid in full, or, to the extent not paid in full, funds sufficient to satisfy the face amount have been
placed in a segregated reserve. Pursuant to the Trust Waterfall, no payments will be made to
Class 4 until the Class 3 Allowed Claims have been paid in full (or reserved for), without
interest.

          The Debtors estimate that in a substantively consolidated Entity, the Allowed General
Unsecured Insider Claims will be approximately $6,175,000. Currently, there is approximately
$9,350,000 of General Unsecured Insider Claims scheduled or Filed against the Debtors. There is
no way to estimate the payment on such Claims, as, it will depend entirely on the Liquidation
Trust Recoveries.




                   5.4. Class 4: Equity Interests

        Class 4 consists of the Equity Interests in the Debtors (without differentiation as to which
Debtor). Unless otherwise agreed by a Holder of an Allowed Equity Interest, each Holder of an
Allowed Equity Interest shall be entitled to receive its Pro Rata share in Cash of all the
remaining Liquidation Trust Assets, subject to the Trust Waterfall, as further provided by this
Plan and the Liquidation Trust Agreement; provided, that the Liquidation Trust Expenses and the
face amount of all Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax
Claims, General Unsecured Non-Insider Claims, and General Unsecured Insider Claims entitled
to greater priority than an Allowed Equity Interest have been paid in full, or, to the extent not
paid in full, funds sufficient to satisfy the face amount have been placed in a segregated reserve.
On the first Distribution Date, all Class 4 Equity Interests shall be cancelled, extinguished, and of
no further force and effect. The Liquidation Trustee may reserve such monies as he sees fit for
payment of Liquidation Trust Expenses from the initial distribution to Class 4. Upon payment of
all the Liquidation Trust Expenses, any amounts remaining in such reserve will be distributed
Pro Rata to the Holders of Class 4 Equity Interests.




                                                                                                    23
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 25 of 46


                                          ARTICLE 6

                      ACCEPTANCE OR REJECTION OF THE PLAN

                    6.1. Voting Classes

      Classes 1 through 4 are Impaired under the Plan. The Holders of Classes 1 through 4
Allowed Claims as of the Record Date shall be entitled to vote to accept or reject the Plan.
                    6.2. Acceptance by Impaired Classes of Claims

        Pursuant to section 1126(c) of the Bankruptcy Code, and except as otherwise provided in
section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims entitled to vote to accept
or reject the Plan has accepted the Plan if the Holders of at least two-thirds in dollar amount and
more than one-half in number of the Allowed Claims in such Class actually voting have voted to
accept the Plan.


                                          ARTICLE 7

                      MEANS OF IMPLEMENTATION OF THE PLAN

       7.1. Conditions Precedent to the Effective Date

      The following are conditions precedent to the Effective Date that must be satisfied or
waived by the Plan Proponents:

               a.      Entry of the Confirmation Order and the Confirmation Order having
                       become a Final Order.

               b.      No request for revocation of the Confirmation Order under section 1144 of
                       the Bankruptcy Court shall be pending.

               c.      The Liquidation Trust Agreement shall have been executed and the
                       Liquidation Trust shall have been established.

              d.    The Liquidation Trustee and the Liquidation Trust Advisor shall be
authorized to assume the rights and responsibilities provided in the Plan and the Liquidation
Trust Agreement.

              e.    The Debtor shall have been substantively consolidated pursuant to the
Confirmation Order.

   7.2. Vesting of Assets of the Estate

       On the Effective Date, subject only to the terms of this Plan, all Assets of the Debtors and
the Estates, wherever situated, shall vest in the Liquidation Trust, free and clear of all Liens,
Claims, encumbrances, and interests except as otherwise provided in the Plan.


                                                                                                24
18-13243-jlg      Doc 79    Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                             Pg 26 of 46



   7.3. Substantive Consolidation

         The Plan constitutes the Plan Proponents’ requests that the Bankruptcy Court authorize
and approve substantive consolidation of the Debtors. The Debtors operated one business for
which all of the expenses were paid by Operations, but all of the income went into Media. Thus,
the Debtors represented two sides of the balance sheet for one business. Since Operations had no
income, it received funding to pay expenses by borrowing money from Media, the result of
which is that it built up an intercompany indebtedness to Media of $3,171,476, all of which was
used to pay expenses which benefited Media. Accordingly, the Plan Proponents submit that the
fairest way of looking at the assets and liabilities of the Debtors is to substantively consolidate
them, such that, the intercompany indebtedness is eliminated, and all of the assets and all of the
liabilities are treated as the assets and liabilities of one Entity. The Plan Proponents believe that
not only does this give a true picture of the assets and the liabilities of the Debtors, but also that
substantive consolidation is in the best interests of all creditors of both Debtors.



   7.4. Liquidation Trust

           a. Execution of the Liquidation Trust Agreement​. On or before the Effective Date,
the Liquidation Trustee and the Debtors on behalf of themselves and the Estates, will execute the
Liquidation Trust Agreement, a copy of which will be included in the Plan Supplement.

            b. Appointment of Liquidation Trustee​. Peter Kaufman of Gordian Group shall be
appointed as the initial Liquidation Trustee. The Liquidation Trustee shall have the powers,
duties, and obligations set forth in this Plan and in the Liquidation Trust Agreement. After the
Effective Date, all actions required of and/or otherwise specified herein to be performed by the
Debtors shall be performed by the Liquidation Trustee, or its designee, in the name of, and on
behalf of, the Debtors and the Estates. The Liquidation Trustee shall be authorized to execute
documents on behalf of the Debtors and the Estates. If, for any reason, Peter Kaufman is
unwilling or unable to continue to serve as the Liquidation Trustee, the Liquidation Trust
Advisor shall appoint a replacement trustee.

            c. Duties and Responsibilities of Liquidation Trustee​. The Liquidation Trustee shall
owe a fiduciary duty to the Beneficiaries of the Liquidation Trust. The Liquidation Trustee shall
stand in the same position as the Debtors with respect to any claim the Debtors may have to any
attorney-client privilege, the work product doctrine, or any other privilege, and the Liquidation
Trustee shall succeed to all of the Debtors’ rights to preserve, assert or waive any such privilege.
These duties, responsibilities and obligations include, but are not limited to, the following:

                 1.    Receive, manage, invest, supervise and protect the Liquidation Trust
       Assets;

                 2.    Borrow money on a non-recourse basis and enter into agreements with liti-

                      gation funders;


                                                                                                   25
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52       Main Document
                                            Pg 27 of 46



               3.     Pay taxes or other obligations incurred by the Liquidation Trust;

               4.    Prepare and file tax returns on behalf of the Debtors, the Estates, and the
                     Liquidation Trust, including the right to request a determination of tax
                     liability as set forth in section 505 of the Bankruptcy Code;

               5.    Request and require as a condition to receiving a distribution under the Plan
                     W-9 federal tax forms for any party who is entitled to receive distributions
                     on account of a Claim or Equity Interest;

               6.    Prosecute and resolve Causes of Action, if any, including abandoning
                     Causes of Action as he sees fit;

               7.    Pay all United States Trustee fees;

               8.    In lieu of Monthly Operating Reports, file status reports with the Court and
                     the US Trustee every 120 days, including a summary of any disbursements
                     and receipts;

               9.    Adhere to any duty of care, loyalty or other duty imposed or imputed by
                     law;

               10.   Respond to inquiries of creditors;

               11.   Collect and liquidate the Liquidation Trust Assets;

               12.   Consult the Liquidation Trust Advisor on strategic litigation decisions and
                     all significant decisions concerning the Liquidation Trust Assets;

               13.   Employ professionals, experts, witnesses, and personnel as he sees fit to
                     carry out the purposes of the Liquidation Trust, including, without
                     limitation, employees and members of Gordian Group and professionals
                     who represented the Debtors in the Chapter 11 Cases;

               14.   Determine one or more Distribution Dates with respect to the Liquidation
                     Trust Recoveries; and

               15.   Determine the timing and implementation of the winding up of the
                     Liquidation Trust.

           d. Trust Funding​. On the Effective Date, all of the Assets of the Debtor will vest in
the Liquidation Trust. The Liquidation Trustee may use such funds to pay Administrative
Expenses and Priority Tax Claims, as well as Litigation Trust Expenses; provided, however, that
he maintain a fund at the outset of $15,000 for the payment of statutory fees pursuant to Section
1930 of Title 28 of the United States Code and other urgent expenses, which may include filing
fees. To the extent that the Allowed Administrative Expenses exceed the Cash vested in the


                                                                                               26
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 28 of 46


Liquidation Trust on the Effective Date, the Holders of Allowed Administrative Expenses will be
paid their pro rata amount of cash on hand, less the $15,000 expense fund. The remainder will be
paid from Litigation Trust Recoveries and/or any borrowings made by the Liquidation Trustee
with 4% interest from the Effective Date in accordance with Article 2 of this Plan. The
Liquidation Trustee shall use all Liquidation Trust Recoveries to pay Liquidation Trust Expenses
and the Unclassified Claims set forth in Article 2 ahead of any payments under the Trust
Waterfall. To the extent that further Trust Funding is necessary, the Liquidation Trustee, with the
advice of the Liquidation Trust Advisor, is authorized to borrow money on a non-recourse basis
and enter into such litigation financing arrangements as he shall see fit.

            e.     Preservation of Causes of Action​. Except as expressly provided in the Plan,
and unless expressly waived, relinquished, exculpated, released, compromised or settled in the
Plan, the Confirmation Order, any Final Order, or in any contract, instrument, release or other
agreement entered into or delivered in connection with the Plan, the Liquidation Trust shall
exclusively retain and may enforce, as the representative of the Estates under section
1123(b)(3)(B), and the Debtors expressly reserve and preserve for these purposes, in accordance
with sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any claims, demands,
rights, and Causes of Action that the Debtors or the Estates may hold against any Person or
Entity, including Avoidance Actions, which shall vest in the Liquidation Trust. Accordingly, no
preclusion doctrine, including, without limitation, the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches
shall apply to such Causes of Action by virtue of, or in connection with, the Confirmation,
consummation, or effectiveness of this Plan. The Liquidation Trustee or its successors or assigns
exclusively may pursue such retained claims, demands, rights, and Causes of Action.

           f. Reservation of Rights​.        With respect to any Avoidance Action that the
Liquidation Trustee abandons, the Liquidation Trustee reserves all rights, including the right
under section 502(d) of the Bankruptcy Code to use defensively the abandoned Avoidance Claim
as a basis to object to all or any part of a Claim against the Estate asserted by a creditor which
remains in possession of, or otherwise obtains the benefit of, the avoidable transfer.

           g. The Liquidation Trust Advisor​. On the Effective Date, the Liquidation Trust
Advisor shall be deemed appointed pursuant to the Liquidation Trust Agreement. The initial
Liquidation Trust Advisor shall be Matthew Berriman, the sole director of the Debtors. Should
Matthew Berriman become unwilling or unable to continue to serve as Liquidation Trust
Advisor, a successor Liquidation Trust Advisor shall be appointed by a majority vote of the
Holders of Allowed Equity Interests. The Liquidation Trust Advisor shall owe a fiduciary duty to
the Beneficiaries of the Liquidation Trust. Together with the Liquidation Trustee, recognizing
their common interest, the Liquidation Trust Advisor, on matters in which he is consulted, shall
stand in the same position as the Debtors and shall benefit from any attorney-client privilege,
work product doctrine, or any other privilege that the Debtors would have had available to them.
The Liquidation Trust Advisor is not required to get separate counsel from the Liquidation
Trustee.




                                                                                                27
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 29 of 46



            h. Authority of the Liquidation Trust Advisor​. The Liquidation Trustee shall report
all material matters to and seek advice for all material decisions from the Liquidation Trust
Advisor. The Liquidation Trust Advisor may authorize the Liquidation Trust to invest its corpus
in prudent investments other than those described in Bankruptcy Code Section 345 of the
Bankruptcy Code, and may require a fidelity bond from the Liquidation Trustee in a reasonable
amount. At all times, with respect to major strategic decisions on litigation as well as matters of
material interest to the Liquidation Trust, the Liquidation Trustee shall seek the advice of the
Liquidation Trust Advisor and endeavor to reach consensus; however, in the event there is not
consensus, the Liquidation Trustee has the final authority to act on behalf of the Liquidation
Trust. The Liquidation Trust Advisor shall have the right at any time, solely for cause, to remove
the Liquidation Trustee and appoint a successor Liquidation Trustee. Cause must be established
to the satisfaction of the Bankruptcy Court at a hearing upon notice for that purpose. The term
“cause” shall mean (a) the Liquidation Trustee’s gross negligence or failure to perform his duties
under the Liquidation Trust Agreement, (b) the Liquidation Trustee’s misappropriation or
embezzlement of any assets belonging to the Liquidation Trust or proceeds therefrom, or (c) a
physical or mental disability which prevents the Liquidation Trustee from performing his
required tasks.

           i. Retention of Professionals​. The Liquidation Trust, through the Liquidation
Trustee, may, subject to the advice of the Liquidation Trust Advisor, retain such attorneys
(including special counsel), accountants, advisors, expert witnesses, and other professionals as he
shall consider advisable without necessity of approval of the Court, including the retention of his
own firm, Gordian Group, at their customary rates. Persons who served as Professionals in the
Chapter 11 Cases prior to the Effective Date may act as Liquidation Trustee (if a successor is
appointed) or may be retained by the Liquidation Trustee as his professionals. The Liquidation
Trustee may pay professionals in the ordinary course from amounts held in the Liquidation Trust
or from Liquidation Trust Recoveries. The Liquidation Trustee, with the advice of the
Liquidation Trust Advisor, may enter into any fee arrangements he feels are appropriate for
professionals, including, without limitation, contingency fee arrangements and bonuses.

            j. Compensation. The Liquidation Trustee will receive the compensation set forth
in the Liquidation Trust Agreement, which shall be the fees set forth in Bankruptcy Code Section
326(a) with respect to all monies disbursed by the Liquidation Trust, plus reimbursement of all
reasonable expenses. This compensation is separate and apart from any fees due to Gordian
Group for any services rendered to the Liquidation Trust. In recognition that the Liquidation
Trustee usually receives a monthly fee, which he has waived in this case, and that payment of
fees is contingent upon there being Liquidation Trust Recoveries, if the Liquidation Trust enters
into a litigation funding agreement, the Liquidation Trustee will be entitled to a one time,
nonrefundable payment of $150,000 from the proceeds of the litigation funding in addition to
any other compensation.

          k. Exculpation and Indemnification​. Neither the Liquidation Trustee, nor the firms
or companies representing him, nor any of their employees, professionals or agents, shall in any
way be liable for any acts of any of their employees, professionals or agents, except for acts
undertaken in bad faith, gross negligence or willful misconduct, in the performance of their


                                                                                                28
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 30 of 46


respective duties. The Liquidation Trustee and its employees, professionals, and agents shall be
indemnified by the Liquidation Trust as and against any and all liabilities, expenses, claims,
damages or losses incurred by them as a direct result of acts or omissions taken by them under
this Plan and/or the Liquidation Trust Agreement, except for acts undertaken in bad faith, with
gross negligence or willful misconduct.

            l. Investing by the Liquidation Trustee​. The Liquidation Trustee may invest Cash
(including any earnings thereon or proceeds therefrom) (i) as permitted by Bankruptcy Code
Section 345, and (ii) in other prudent investments as authorized by the Liquidation Trust
Advisor; provided, however, that such investments are permitted to be made by a liquidating
trust within the meaning of Treasury Regulation Section 301.7701-4(d), as reflected therein, or
under applicable IRS guidelines, rulings, or other controlling authorities. The Liquidation
Trustee shall be the exclusive trustee of the assets of the Liquidation Trust for purposes of 31
U.S.C. Section 3713(b) and 26 U.S.C. Section 6012(b)(3).

            m. Costs and Expenses of the Liquidation Trust​. All Liquidation Trust Expenses shall
be the sole responsibility of and paid exclusively from the Liquidation Trust. The Liquidation
Trustee shall have no personal obligation for Liquidation Trust Expenses. The Liquidation Trust
is the successor to the Debtors’ rights to books and records.

           n. Federal Income Tax Treatment of the Liquidation Trust​.       For federal income
tax purposes, it is intended that the Liquidation Trust be classified as a liquidating trust under
Section 301.7701-4 of the Treasury Regulations and that the Liquidation Trust be owned by its
Beneficiaries. Accordingly, for federal income tax purposes, it is intended that the Beneficiaries
be treated as if they had received a Distribution from the Estates of an undivided interest in each
of the Liquidation Trust Assets and then contributed such interests to the Liquidation Trust.

                       Creditors and Equity Interest Holders concerned with how the Plan may
           affect their tax liability should consult with their own accountants, attorneys,
           and/or financial advisors.

            o. Sale of Assets Free and Clear​. Any Liquidation Trust Asset may be sold by the
Liquidation Trustee, by auction, private sale or otherwise pursuant to Section 363 of the
Bankruptcy Code without further order of the Bankruptcy Court and the Confirmation Order
shall constitute authorization for the Liquidation Trustee to consummate such sales and shall be
binding on all parties-in-interest. Any sale of such assets shall be free and clear of all Claims,
Liens, encumbrances, and interests with any such Claims, Liens, encumbrances, and interests
attaching to proceeds of such sale.

   7.5. Nonconsensual Confirmation

        If any Impaired Class of Claims entitled to vote does not accept the Plan by the requisite
statutory majority provided in section 1126(c) of the Bankruptcy Code, the Plan Proponents
reserve the right to amend the Plan or undertake to have the Court confirm the Plan under section
1129(b) of the Bankruptcy Code, or both. With respect to any Impaired classes of Claims that are



                                                                                                29
18-13243-jlg      Doc 79   Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 31 of 46


deemed to reject the Plan, the Plan Proponents may request the Court to confirm the Plan under
section 1129(b) of the Bankruptcy Code.

   7.6. Closing of Chapter 11 Cases

       When each Disputed Claim filed against the Debtors has become an Allowed Claim or a
disallowed Claim, and all Cash has been distributed in accordance with the terms of the Plan and
the Liquidation Trust Agreement, the Liquidation Trustee shall seek authority from the
Bankruptcy Court to close the Chapter 11 Cases in accordance with the Bankruptcy Code and the
Bankruptcy Rules and to request the Bankruptcy Court to enter the Final Decree.

   7.7. Dissolution of the Debtors and Resignation of its Directors

        From and after the first Distribution Date, the Debtors shall be deemed dissolved for all
purposes without the necessity for any other or further actions to be taken by or on behalf of the
Debtors or payments to be made in connection therewith; provided, however, that the
Liquidation Trustee on behalf of the Debtors may, but is not required to, file with the appropriate
governmental authority or authorities a certificate or statement of dissolution referencing the
Plan and any and all required tax returns or other documents required by this Plan or applicable
law. From and after the Effective Date, the Debtors shall not be required to file any document, or
take any other action, to withdraw its business operations from any states in which the Debtors
were previously conducting business. Upon the Effective Date, all of the Debtors’ directors shall
be deemed to have been terminated by the Debtors without the necessity of any further action or
writing, and they shall be released from any responsibilities, duties and obligations that arise
after the Effective Date to the Debtors or its creditors under the Plan, the Liquidation Trust
Agreement, or applicable law.


                                          ARTICLE 8

                                       DISTRIBUTIONS

           8.1.     Payment Up to Allowed Claim

        Except as otherwise specifically provided in the Plan, no Holder of a Claim shall be
entitled to receive Distributions aggregating more than its Allowed Claim, nor shall any Holder
of a Claim receive any Distributions under the Plan until its Claim has been Allowed.

           8.2.     Distributions

         Distributions to Holders of Allowed Claims shall be made by the Liquidation Trustee:
(a) at the addresses set forth on the Proofs of Claim filed by such Holders (or at the last known
addresses of such holders if no Proof of Claim is filed or if the Debtors have been notified of a
change of address), (b) at the addresses set forth in any written notices of address changes
delivered to the Debtors or the Liquidation Trustee after the date of any related Proof of Claim,
or (c) at the addresses reflected on the Schedules if no Proof of Claim has been filed, and the


                                                                                                30
18-13243-jlg      Doc 79   Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                            Pg 32 of 46


Debtors or the Liquidation Trustee have not received a written notice of a change of address. If
any Distribution of a Holder of an Allowed Claim is returned as undeliverable, no further
Distributions to such Holder shall be made unless and until the Debtors or the Liquidation
Trustee are notified in writing of such Holder's then current address, at which time all missed
Distributions shall be made to such Holder without interest. Any undeliverable distribution made
shall be held for redistribution under this Plan. All Claims for undeliverable Distributions must
be made no later than 90 days after the Distribution is made, after which date all Unclaimed
Property and uncashed checks for any reason shall revert to the Liquidation Trust free of any
restrictions thereon, and the Claim of any Holder or successor to such Holder with respect to
such property shall be discharged and forever barred notwithstanding any federal or state escheat
laws to the contrary. Nothing contained in the Plan shall require the Debtors or the Liquidation
Trustee or any professional retained by the foregoing to attempt to locate any Holder of an
Allowed Claim.



           8.3.     Time of Payment

        Except as may be provided herein, all Distributions provided for by the Plan will be made
as soon as it is feasible in the reasonable discretion of the Debtors or the Liquidation Trustee, as
the case may be. One or more Distributions may be made pursuant to the provisions of the Plan.

           8.4.     Disputed Claims Reserves

        On any date that Distributions are to be made on account of Allowed Claims and after
making all Distributions to be made on any such date under the Plan, the Liquidation Trustee
shall make a reasonable reserve on account of Disputed Claims and shall adjust the reserve
periodically, which shall be no less than the amount of the Disputed Claims multiplied by the Pro
Rata Distribution that have been made on account of Allowed Claims as of such date. Such
Disputed Claim reserve shall be administered by the Liquidation Trustee. The reserve shall be
closed and extinguished by the Liquidation Trustee upon the determination that all Distributions
and other dispositions of Cash, or other Distributions required to be made under the Plan have
been made in accordance with the terms of the Plan, and all Claims have either been Allowed,
Disallowed, or withdrawn. Upon closure of a Disputed Claim reserve, all Cash shall be subject to
redistribution, in accordance with the provisions of the Plan.

           8.5.     Estimation of Claims

       The Liquidation Trustee may, at any time, request that the Bankruptcy Court estimate any
contingent or unliquidated Claims, including any Claim for taxes, to the extent permitted by
section 502(c) of the Bankruptcy Code regardless of whether the Debtors or the Liquidation
Trustee, as the case may be, has previously objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection. The Bankruptcy Court shall retain jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim, including during
the pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any contingent or unliquidated Claim, that estimated amount shall constitute either the


                                                                                                 31
18-13243-jlg      Doc 79    Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                             Pg 33 of 46


Allowed amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim, the
Liquidation Trustee may elect to pursue supplemental proceedings to object to any ultimate
allowance of such Claim. All of the aforementioned Claims objection, estimation and resolution
procedures are cumulative and not necessarily exclusive of one another. Claims may be
estimated and subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court.

           8.6.     Objections

        Prior to the Effective Date, the Debtors shall have the right to make and File objections to
Claims; provided, however, to the extent that the Objection is not finally determined prior to the
Effective Date, the Objection will be a Cause of Action that vests with the Liquidation Trust, and
may continue to be pursued only by the Liquidation Trustee. The Liquidation Trustee shall have
the right to make and to File objections at any time prior to the one year anniversary of the
Effective Date (the “Objection Deadline”). All objections shall be litigated to Final Order unless
approval of a settlement or compromise of a claim objection is obtained pursuant to Bankruptcy
Rule 9019; provided, however, the Liquidating Trustee has authority to compromise, settle,
otherwise resolve or withdraw any objection without further order of the Bankruptcy Court.

           8.7.     Updates to Claim Register Without Objection

        Any Proof of Claim that has been paid or satisfied, in whole or in part, or any Proof of
Claim that has been amended or superseded, may be marked as satisfied, in whole or in part, or
amended (as applicable) on the Claims Register at the directions of the Debtors or Liquidation
Trustee, as applicable, without a Claims Objection having to be filed and without any further
notice to or action, order, or approval of the Bankruptcy Court; ​provided, t​ hat the Debtors or the
Liquidation Trustee, as applicable, shall provide 30 days’ notice of any of the foregoing
modifications to the Claims Register to the Holder of any affected Claims during which period
the Holder may object thereto.

           8.8.     Fractional Cents

        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
cents shall be made pursuant to the Plan. Whenever any payment of a fraction of a cent under the
Plan would otherwise be required, the actual Distribution made shall reflect a rounding of such
fraction to the nearest whole penny (up or down), with half cents or more being rounded up and
fractions less than half of a cent being rounded down. No distributions of less than $25.00 will be
made on account of Allowed Claims and Interests.



           8.9. Setoffs

       Except as otherwise provided in the Plan, the Liquidation Trustee may set off against any
Claim and the Distributions to be made pursuant to the Plan in respect of such Claim, any claims


                                                                                                  32
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 34 of 46


of any nature whatsoever that the Debtors may have against the Holder of such Claim, but
neither the failure to do so nor the allowance of any Claim under the Plan shall constitute a
waiver or release by the Liquidation Trustee of any right of setoff against the Holder of such
Claim.

           8.10. Waiver of Transfer Taxes

        Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of
security or the making or delivery of an instrument of transfer under the Plan after the Effective
Date shall not be taxed under any law imposing a stamp tax or similar tax.

            8.11. Time Bar to Cash Payments by Check

        Checks issued by the Liquidation Trustee on account of Allowed Claims shall be null and
void if not negotiated within one hundred eighty (180) days after the date of issuance thereof,
except those returned as undeliverable which shall be dealt with in accordance with Section 8.2.
of the Plan. After such date, all Claims in respect of void checks shall be forever barred, and the
proceeds of such checks shall revest in the Liquidation Trust and be subject to redistribution, as
appropriate, in accordance with the provisions of the Plan.

                                          ARTICLE 9

                     EXECUTORY CONTRACTS UNDER THE PLAN

               9.1. Rejection of Executory Contracts

        All Executory Contracts (other than those previously rejected or assumed and assigned
pursuant to an order of the Bankruptcy Court) shall be deemed rejected on the Effective Date or
such other date as may be agreed to by the Debtors and the counterparties thereto or ordered by
the Bankruptcy Court, and the Debtors and respective counterparties shall be relieved of any
further obligation to perform under such agreements​. ​Rejected Contract counterparties who do
not oppose this proposed treatment by opposing Confirmation of the Plan by filing and serving a
written objection with the Bankruptcy Court in accordance with the Bankruptcy Code and
Bankruptcy Rules shall be deemed to have consented to rejection of such Executory Contract.
This Plan shall constitute a request pursuant to Bankruptcy Code Sections 1123(b)(2) and 365(a)
and the Confirmation Order (except as otherwise provided therein) shall constitute an order of
the Bankruptcy Court approving the rejection by the Debtors of all Executory Contracts that have
not otherwise been rejected or assumed by order of the Bankruptcy Court.

         The Debtors are not aware of any outstanding Executory Contracts to which the Debtors
are a party and do not anticipate receiving any Rejection Claims.




                                                                                                33
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                             Pg 35 of 46




                 9.2. Rejection Claims

        If the rejection of a Rejected Contract gives rise to a Claim by the other party or parties to
such contract or lease, such Claim shall be classified as a Class 3 General Unsecured Claim;
provided, however, that any Claim arising from the rejection of a Rejected Contract pursuant to
this Article 9 shall be forever barred and shall not be enforceable against the Debtors, the
Estates, the Liquidation Trust, or their properties, unless a proof of Claim is Filed and served on
the Debtors by the Rejection Claims Bar Date.


                                           ARTICLE 10

                           RETENTION OF SUBJECT MATTER
                         JURISDICTION AND CAUSES OF ACTION

       10.1. Retention of Subject Matter Jurisdiction

        The Bankruptcy Court shall continue to have subject matter jurisdiction of all matters,
and over all Persons, arising out of, and relating to, the Chapter 11 Cases and the Plan pursuant
to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and for, among
other things, the following purposes:

       a.      To consider and rule on the compromise and settlement of any Claim against or
               Cause of Action on behalf of the Debtors or the Estates;

       b.      To ensure that distributions to Holders of Allowed Claims are accomplished as
               provided in the Plan;

       c.      To hear and determine any timely objections to Administrative Expense Claims or
               to proofs of claim filed, both before and after the Effective Date, including any
               objections to the classification of any Claim or Equity Interest, and to allow or
               disallow any Claim, in whole or in part;

       d.      To hear and determine any and all applications for the allowance of Professional
               Fees accrued prior to the Effective Date as provided for in the Plan;

       e.      To enter and implement such orders as may be appropriate in the event the
               Confirmation Order is for any reason stayed, revoked, modified, or vacated;

       f.      To issue such orders in aid of execution of the Plan, in accordance with section
               1142 of the Bankruptcy Code;

       g.      To estimate Claims for all purposes under the Plan;




                                                                                                   34
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52       Main Document
                                            Pg 36 of 46



      h.       To consider any modifications of the Plan, to cure any defect or omission, or
               reconcile any inconsistency in the Plan, including any exhibit thereto, or in any
               order of the Bankruptcy Court, including the Confirmation Order, as may be
               necessary to carry out the purposes and intent of the Plan and to implement and
               effectuate the Plan;

      i.       To hear and determine matters concerning state, local and federal taxes, including
               but not limited to those in accordance with sections 346, 505 and 1146 of the
               Bankruptcy Code, with respect to the Debtor or any Person;

      j.       To compel the conveyance of property and other performance contemplated under
               the Plan and documents executed in connection herewith;

      k.       To enforce remedies upon any default under the Plan;

      l.       To enforce, interpret and determine any disputes arising in connection with any
               orders, stipulations, judgments and rulings entered in connection with the Chapter
               11 Cases (whether or not the Chapter 11 Cases have been closed);

      m.       To resolve any cases, controversies, suits or disputes that may arise in connection
               with the consummation, interpretation or enforcement of the Plan and the
               documents ancillary thereto, or any Person's obligations incurred in connection
               herewith, including, without limitation, the Liquidation Trust Agreement;

      n.       To determine any other matters that may arise in connection with or relate to the
               Combined Plan and Disclosure Statement, the Liquidation Trust Agreement, the
               Confirmation Order or any contract, instrument, release, or other agreement or
               document created in connection with the Combined Plan and Disclosure
               Statement and the Liquidation Trust Agreement;

      o.       To issue injunctions, enter and implement other orders or take such other actions
               as may be necessary or appropriate to restrain interference by any Person with the
               occurrence of the Effective Date or enforcement of the Plan;

      p.       To issue such orders as may be necessary or appropriate in aid of Confirmation
               and/or to facilitate consummation of the Plan;

      q.       To determine such other matters as may be provided for in the Confirmation
               Order or other orders of the Bankruptcy Court as may be authorized under the
               provisions of the Bankruptcy Code or any other applicable law;

      r.       To hear and determine (a) all motions, applications, adversary proceedings, and
               contested and litigated matters pending on the Effective Date, and (b) all Claims
               by or against the Debtor arising under the Bankruptcy Code or non-bankruptcy
               law, if made applicable by the Bankruptcy Code, whether such Claims are



                                                                                               35
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52       Main Document
                                            Pg 37 of 46


               commenced before or after the Effective Date, including, but not limited to,
               Causes of Action and the Chapter 5 Claims;

       s.      To hear and determine all motions and applications filed by the Litigation Trustee
               in accordance with the Litigation Trustee’s obligations and duties under the
               Litigation Trust and the Plan, including, but not limited to, applications under
               Bankruptcy Rule 2004;

       t.      To hear and determine all Causes of Action, to the extent not described above;

       u.      To hear and determine any Claims asserted by: (i) suppliers of goods or services
               to any of the Debtors; and (ii) any shareholder, insider or affiliate of any of the
               Debtors, for any actions or omissions prior to the Commencement Date;

       v.      To hear and determine any other matter authorized by applicable law; and

       w.      To enter a Final Decree.

       10.2. Retention of Causes of Action

            The Plan preserves all Causes of Action, and provides for them to be transferred to
the Liquidation Trust on the Effective Date of the Plan.

           Pursuant to Section 1123(b)(3) of the Bankruptcy Code, the Liquidation Trust (as
successor to the Debtors and the Estates) shall retain and have the exclusive right to enforce
against any Entity any and all Causes of Action of the Debtors or their Estates, including,
without limitation, all Avoidance Actions and all Causes of Action against Google.


     PLEASE TAKE NOTICE THAT ALL CAUSES OF ACTION OF THE DEBTORS
AND THEIR ESTATES, WHETHER OR NOT SPECIFIED HEREIN, WILL BE
PRESERVED AND TRANSFERRED TO THE LIQUIDATION TRUST PURSUANT TO
THE PLAN.

     THE LACK OF DISCLOSURE OF ANY PARTICULAR CAUSE OF ACTION
SHALL NOT CONSTITUTE, NOR BE DEEMED TO CONSTITUTE, A RELEASE OR
WAIVER OF SUCH CAUSE OF ACTION, AS THE PLAN PROPONENTS INTEND
FOR THE PLAN TO PRESERVE AND TRANSFER TO THE LIQUIDATION TRUST
ANY AND ALL CAUSES OF ACTION HELD BY THE DEBTORS AND THEIR
ESTATES AS OF THE EFFECTIVE DATE OF THE PLAN.




                                                                                                36
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 38 of 46




                                          ARTICLE 11

                                 MODIFICATION OF PLAN

       11.1. Prior to the Confirmation Order

        The Plan Proponents may alter, amend, or modify the Plan or any exhibits thereto under
section 1127(a) of the Bankruptcy Code at any time prior to entry of the Confirmation Order.
The Plan Proponents shall provide parties-in-interest with notice of such amendments or
modifications as may be required by the Bankruptcy Code or Bankruptcy Rules or order of the
Bankruptcy Court. A Holder of a Claim that has accepted the Plan shall be deemed to have
accepted the Plan, as altered, amended, modified or clarified, if the proposed alteration,
amendment, modification or clarification does not materially and adversely change the treatment
of the Claim of such Holder.

       11.2. After the Confirmation Order

        After the entry of the Confirmation Order and prior to substantial consummation (as
defined in section 1101(2) of the Bankruptcy Code) of the Plan, the Plan Proponents may, under
section 1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy Court to
remedy any defect or omission or to reconcile any inconsistencies in the Plan or the
Confirmation Order, and such matters as may be necessary to carry out the purpose and effect of
the Plan, so long as, such proceedings do not materially and adversely affect the treatment of
Holders of Claims under the Plan; provided, however, that, to the extent required, prior notice of
such proceedings shall be served in accordance with the Bankruptcy Code or Bankruptcy Rules
or an order of the Bankruptcy Court. A Holder of a Claim that has accepted the Plan shall be
deemed to have ​accepted the Plan, as a​ ltered, amended, modified or clarified, if the proposed
alteration, amendment, modification or clarification does not materially and adversely change
the treatment of the Claim of such Holder.

                                          ARTICLE 12

               PROVISIONS REGARDING INJUNCTIONS, EXCULPATION
                          ​AND THIRD PARTY RELEASES

           12.1. Injunction Relating to the Plan

        To the fullest extent provided in Section 1141 of the Bankruptcy Code, as of the
Effective Date, all Persons that have held, currently hold or may hold a Claim or other debt or
Liability or interest that is addressed in the Plan are permanently enjoined from taking any action
on account of such Claims, debts, Liabilities, or interest, other than actions brought to enforce
any rights or obligations under the Plan.




                                                                                                37
18-13243-jlg    Doc 79      Filed 11/08/19     Entered 11/08/19 22:42:52     Main Document
                                             Pg 39 of 46



           12.2. Releases

       a.      Debtors’ Release of Claims Against Officers, Directors and Professional of the
Debtors.​ As of the Effective Date, Debtors shall be deemed to have released all claims in
connection with or related to any action or omission taking place after the Commencement
Date and prior to the Effective Date in any way relating to the Debtors, the Chapter 11
Cases, and/or the Plan, against the Debtors’ present and former directors, officers,
financial advisors, attorneys and professionals; provided, however, the foregoing shall not
waive or release any causes of action arising out of (i) any contractual obligations owing by
any such party, (ii) any Avoidance Actions, or (iii) the willful misconduct, gross negligence,
intentional fraud or criminal conduct of any such party.

       b.     No Release Prior to Petition Date. F     ​ or the avoidance of doubt and
notwithstanding anything to the contrary in this Plan or otherwise, nothing herein shall
release any claims that arose prior to ​the Petition Date against the Debtors’ Principals or
any related parties, or affiliates of the Debtors.

           12.3. Exculpation

        As of the Effective Date, each (i) Debtor, (ii) each of the respective financial
advisors, attorneys, accountants, consultants and other professionals of each Debtor, and
(iii) each director of a Debtor (each an “​Exculpated Party​”) shall neither have nor incur,
and each Exculpated Party is hereby released and exculpated from, any Exculpated Claim
or obligation, cause of action or liability for any Exculpated Claim, except for gross
negligence or willful misconduct, but in all respects each Exculpated Party shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities under this Plan or in the context of each Debtor’s Chapter 11 Case. No
Holder of a Claim or Equity Interest or any other party-in-interest, including their
respective agents, employees, representatives, financial advisors, attorneys, or affiliates,
shall have any right of action against any Exculpated Party relating to, or arising out of the
Exculpated Claims, except for such Exculpated Party’s own willful misconduct or gross
negligence; ​provided​, ​however​, that nothing in the Plan shall, or shall be deemed to, release
or exculpate the Exculpated Parties with respect to their obligation or covenants arising
pursuant to the Plan.



                                         ARTICLE 13

                                ​FEASIBILITY OF THE PLAN

       13.1. Feasibility.

       The Bankruptcy Court must find that Confirmation of the Plan is feasible and not likely
to be followed by the need for further reorganization. The Plan Proponents believe that the
Debtors will have enough cash on hand on the Effective Date to pay all of the Claims and


                                                                                              38
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52       Main Document
                                            Pg 40 of 46


expenses that are entitled to be paid on that date. Nevertheless, the majority of the payments
required to be made on the Effective Date are Professional Fee Claims, and all of the Debtors’
professionals have agreed that if there is insufficient cash to pay their Allowed Professional Fee
Claims in full, such Claims will be carried over to the Liquidation Trust and be paid from the
Liquidation Trust Recoveries. Therefore, all of the initially required payments are feasible.

        Future payments under the Plan are dependent on Liquidation Trust Recoveries. The Plan
Proponents believe that the Causes of Action are viable and valuable and will result in
significant Liquidation Trust Recoveries. In addition, the Debtors are in the process of retaining
a law firm on favorable terms which will guarantee the ability to prosecute certain of the most
valuable Causes of Action. The Plan Proponents cannot project how much each Claim Holder is
likely to receive, as, it is dependent entirely on the Litigation Trust Recoveries which cannot be
estimated.



                                       ​ARTICLE 14

                            ​LIQUIDATION VALUATION

       14.1. Liquidation Analysis.

                 To confirm the Plan, the Bankruptcy Court must find that all Holders of Claims
and Equity Interests who do not accept the Plan will receive at least as much under the Plan as
such Claimants and Equity Interests Holders would receive in a Chapter 7 liquidation. A
liquidation analysis is attached hereto as Exhibit A and demonstrates that this is the case. The
Exhibit demonstrates that if the Debtors were liquidated today, only the Administrative Claims
and Priority claims would receive a distribution. All other Creditors and Equity Interest Holders
would receive nothing. While the plan does not guarantee that such Creditors and Equity
Interests Holders, will receive a distribution, the ability of the Liquidation Trust to pursue
Causes of Action at least offers a prospect that the Creditors and Equity Interests Holders may
receive a distribution. The Plan Proponents believe that the proposed Plan is the best chance for
Creditors and Equity Interests Holders to receive more than they would receive in a liquidation.


                                         ARTICLE 15

                             MISCELLANEOUS PROVISIONS

                  15.1. Governing Law

      EXCEPT TO THE EXTENT THAT THE BANKRUPTCY CODE OR OTHER
FEDERAL LAW IS APPLICABLE, OR TO THE EXTENT A SCHEDULE OR EXHIBIT
HERETO OR INSTRUMENT, AGREEMENT OR OTHER DOCUMENT EXECUTED
UNDER THE PLAN PROVIDES OTHERWISE, THIS PLAN, THE RIGHTS, DUTIES AND
OBLIGATIONS ARISING UNDER THIS PLAN, AND ANY CLAIM OR CONTROVERSY



                                                                                               39
18-13243-jlg    Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52        Main Document
                                            Pg 41 of 46


DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS PLAN OR THE
TRANSACTIONS CONTEMPLATED BY THIS PLAN (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION.

           15.2. Notices

       All notices, requests and demands to be effective shall be in writing (including by
facsimile transmission and email) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:




         To the Debtors:
                                     Mayerson & Hartheimer, PLLC
                                    845 Third Ave., 11​th​ floor
         New York, NY 10022
                                             Attn: Sandra E. Mayerson, Esq.
                                                   David H. Hartheimer, Esq.
                                             Email: ​sandy@mhlaw-ny.com
                                                     ​david@mhlaw-ny.com



         To the Liquidation Trustee:             Peter S. Kaufman
                                       Gordian Group, L.P.
                                       950 Third Ave.
                                       17​th​ floor
                                       New York, NY 10022
                                       Email: ​psk@gordiangroup.com

            15.3. Reservation of Rights

       If the Plan is not confirmed by a Final Order, or if the Plan is confirmed and does not
become effective, the rights of all parties in interest in the Bankruptcy Case are and shall be
reserved in full. Any concessions or settlements reflected herein, if any, are made for purposes of
the Plan only, and if the Plan does not become effective, no party in interest in the Bankruptcy
Case shall be bound or deemed prejudiced by any such concession or settlement.



                                                                                                40
18-13243-jlg    Doc 79      Filed 11/08/19     Entered 11/08/19 22:42:52     Main Document
                                             Pg 42 of 46


                  15.4. Binding Effect

        The rights, benefits and obligations of any Person named or referred to in the Plan, or
whose actions may be required to effectuate the terms of the Plan, shall be binding on, and shall
inure to the benefit of, any heir, executor, administrator, successor or assign of such Person.


Dated: November 8, 2019

DEBTORS:

UNLOCKD MEDIA, INC.


By: ​/s/ Matthew Berriman
Name:                                         Matthew Berriman
Its:                                          Director



UNLOCKD OPERATIONS US INC.
By:                                           /s/ Matthew Berriman
Name:                                         Matthew Berriman
Its:                                          Director​____




                                                                                              41
18-13243-jlg   Doc 79   Filed 11/08/19     Entered 11/08/19 22:42:52   Main Document
                                         Pg 43 of 46




                                  EXHIBIT A
18-13243-jlg     Doc 79     Filed 11/08/19      Entered 11/08/19 22:42:52          Main Document
                                              Pg 44 of 46




Liquidation Analysis

The Small Business Debtors’ Combined Plan of Liquidation and Disclosure Statement (the “Plan”)
must meet the requirements of Section 1129(a) of the Bankruptcy Code, including Section 1129
(a)(7) requiring that each holder of an impaired class of claims or interest either (a) accept the Plan,
or (b) receive or retain under the Plan property of a value, as of the Effective Date, that is not less
than the value such Holder would receive or retain if the Debtors were liquidated under Chapter
7 of the Bankruptcy Code on the Effective Date.

The Plan Proponents believe that if a Holder of an Impaired Claim votes against the Plan, such
Holder will receive or retain property that is not less than the value such Holder would receive if
the Debtors were liquidated based on the following Liquidation Analysis which: (a) estimates the
cash liquidation proceeds that a Chapter 7 trustee would generate if the assets of such Debtor’s
estate were liquidated pursuant to Chapter 7 of the Bankruptcy Code; (b) determines the liquidation
distribution that each non-accepting Holder of a claim or an interest would receive from such
liquidation proceeds under the priority scheme dictated in Chapter 7; and (c) compares the
Holder’s liquidation distribution to the distribution that the Holder would receive if the plan were
confirmed and consummated.

The Debtors estimated a range of proceeds that would be generated from a hypothetical Chapter 7
liquidation. The Liquidation Analysis was prepared by the Debtors with assistance from their
financial advisor. This Liquidation Analysis represents the Debtors’ estimate of the proceeds that
would be realized if the Debtors were liquidated in accordance with Chapter 7 of the Bankruptcy
Code. The Liquidation Analysis estimates the impact on the Debtors’ assets in the hypothetical
scenario that the Debtors’ Chapter 11 cases are converted into liquidations under Chapter 7.

THE DEBTORS BELIEVE THAT ANY ANALYSES OF A HYPOTHETICAL LIQUIDATION
IS UNAVOIDABLY SPECULATIVE. THERE ARE A NUMBER OF ESTIMATES AND
ASSUMPTIONS UNDERLYING THE LIQUIDATION ANALYSIS THAT ARE
INHERENTLY UNCERTAIN AND ARE BEYOND THE CONTROL OF THE DEBTORS,
THEIR PROFESSIONALS, OR A CHAPTER 7 TRUSTEE.

THE LIQUIDATION ANALYSIS, HAVE NOT BEEN EXAMINED OR REVIEWED BY
INDEPENDENT   ACCOUNTANTS    IN   ACCORDANCE   WITH   STANDARDS
PROMULGATED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS. THERE IS NO ASSURANCE THAT ACTUAL RESULTS WILL NOT
VARY MATERIALLY FROM THE HYPOTHETICAL RESULTS PRESENTED IN THE
LIQUIDATION ANALYSIS.

The Liquidation Analysis has been prepared solely for the purposes of estimating the proceeds that
would be available if the Debtors liquidated under Chapter 7 of the Bankruptcy Code for purposes
of the “best interests” test and does not represent values that may be appropriate for any other
purpose, including the values applicable in the context of the Plan. Nothing contained in the
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52          Main Document
                                             Pg 45 of 46


Liquidation Analysis is intended as or constitutes a concession or admission for any purpose other
than the presentation of a hypothetical liquidation analysis, as required by the “best interests” test.

General Assumptions

The following is a list of key assumptions that were utilized in the Liquidation Analysis:

   ▪   The Liquidation Analysis assumes that the liquidation of the Debtors assets would begin
       on November 8, 2019, under the direction of a court-appointed Chapter 7 trustee.
   ▪   The book value of the assets presented is based on the combined listed value presented on
       each of the Debtor’s filed Schedule A, unless otherwise noted.
   ▪   The Liquidation Analysis assumes that liquidation at distressed amounts due to the
       abbreviated time period given to liquidate the Debtors’ assets.
   ▪   Proceeds are net of all costs assumed to be incurred and further reduced by administrative
       costs incurred during the wind-down of operations, and the reconciliation of claims. These
       costs include trustee fees. The Liquidation Analysis assumes that net proceeds from the
       sale of the assets will be distributed in accordance with the Bankruptcy Code and that no
       distributions will be made to junior creditors or equity holders until all senior creditors are
       paid in full.
   ▪   The Liquidation Analysis assumes that the Chapter 7 trustee will not have the time nor the
       financial resources to pursue any Causes of Action.
,
The liquidation analysis below is shown on a consolidated basis and reflects the estimated cash
proceeds, net of liquidation-related costs, that would be realized if the Debtors liquidated under
chapter 7 of the Bankruptcy Code commencing immediately and accomplishing same over a 90
day horizon.




                                                  2
18-13243-jlg     Doc 79     Filed 11/08/19     Entered 11/08/19 22:42:52         Main Document
                                             Pg 46 of 46



Notes to Consolidated Liquidation Analysis
   A. Cash and Cash Equivalents: The cash balances reflected above represent the actual cash
       balance as of November 9, 2019. A 100% recovery is estimated.
   B. Accounts Receivable: The Accounts Receivable balance was estimated based on the
       reported amount on the October 2019 Monthly Operating Report. The low and high
       recovery rates of 5% and 15%, respectively, reflect the age of the Accounts Receivable, as,
       the majority of accounts are over sixteen months past due.
   C. Prepaid Expenses: The prepaid expense in the form of an office lease deposit is not
       recoverable; since, the Debtors abandoned the leasehold premises pre-petition, and the
       landlord pursued eviction proceedings and is entitled to keep the deposit pursuant to court
       order.
   D. Office Furniture, Fixtures, and Equipment: Office furniture, computers, and leasehold
       improvements were liquidated prior to the bankruptcy and have no liquidation value.
   E. Intercompany Loans: All of the Debtors’ foreign affiliates are under Administration or
       have been dissolved; there is no recovery potential.
   F. Chapter 7 Administrative Trustee Costs: Chapter 7 Trustee costs were calculated based on
       total disbursements using the current Fee Schedule. No allowance has been made for
       professionals of the Trustee, which is likely to increase the administrative costs and reduce
       the distribution on Priority Claims.
   G. Chapter 11 Professional Fees: Total amount claimed by Mayerson & Hartheimer PLLC
       through November 7, 2019, is $199,483, which includes $10,964 as a 20% holdback from
       the First Fee Application, and fees and expenses in the amount of $186,403, and $2,116.38,
       respectively, which have not yet been requested by Fee Application or Allowed. This
       amount is likely to increase. Total amount claimed by Vernon Consulting, Inc through
       November 7, 2019 is $32,873.40, which includes $6,297.50 as a 20% holdback from the
       First Fee Application, and fees and expenses in the amount of $26,250.00 and $325.90,
       respectively, which have not yet been requested by The Application or Allowed.
       .Professional expenses were assumed to cease as of November 8, 2019, given the
       hypothetical assignment to a Chapter 7 Trustee for liquidation.

Comparison

The Liquidation Analysis shows that while in a best case scenario the Priority Claims may receive
a partial payment, no other Holders of Claims or Equity Interests would receive any distributions
whatsoever. Under the Plan, Administrative and Priority Claims would be paid the same as in the
liquidation analysis, unless they agreed to a different treatment, as the Debtors’ professionals have.
The remaining Holders of Claims and Interests would not receive any distribution on the Effective
Date, the same as in the liquidation scenario; however, they would have the possibility of a
substantial recovery through the pursuit of Causes of Action by the Liquidation Trust. As a result,
the Plan Proponents admit that the Plan actually provides the Holders of Impaired Claims and
Interests more than they would receive in a liquidation.




                                                  3
